 CLINTON FOODS, INC.239In applying its contract-bar rules the Board is primarily concernedwith whether the contract imparts to the relationship of the partiesa degree of stability which outweighs the right of the employees to aredetermination of bargaining representatives at that particulartime." In theOswego Fallscase,13 the Board weighed these factorsand resolved them in favor of stability and there found the contract,although not formally signed until the petition was filed, to be a bar.The circumstances in this case present an even more persuasive basisfor such a finding here.Thus, throughout the previous contractperiod and the difficult period of negotiations which followed, whenthey could have expressed their desire for a change of representative,the employees continued with their current bargaining agent. In-deed, at the conclusion of negotiations, they ratified what had beenaccomplished by that representative on their behalf.The resultantagreement had been put into effect and the language of the writtencontract approved.All that remained was the ministerial actof placing signatures upon the agreed document, which was deliber-ately delayed by the branch president for reasons totally unrelated toany disagreement between the parties as to the terms or content oftheir contract. In view of the foregoing we do not believe that stabil-ity envisioned by the Act would be served by a redetermination ofemployee representatives at this time.Accordingly, we find that thecurrent contract of the Employer and Intervenor is a bar to thisproceeding and we shall therefore dismiss the petition herein.[The Board dismissed the petition.]MEMBERS RODGERS and LEEDOM took no part in the consideration ofthe above Decision and Order.12 SeeNash-Kelvinator Corporation,BodyPlant.#6,110 NLRB 44713Footnote9,supra.Clinton Foods, Inc.andLocal 514, International Chemical Work-ers Union,AFL.Case No. 10-CA-1707.April 19, 1955DECISION AND ORDEROn August 13, 1954, Trial Examiner Sidney Lindner issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. The Trial Examiner alsofound that the Respondent had not engaged in certain other allegedunfair labor practices and recommended that the complaint be dis-missed with respect thereto.Thereafter, the Respondent and the112 NLRB No. 37. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion filed exceptions to the Intermediate Report and supporting-brief s, and the Respondent also filed a brief in support of the Interme-diate Report.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications :1.We agree with the Trial Examiner's conclusion that the Re-spondent's contention that it had no duty to bargain with the Unionprior to April 1, 1953, because Local 514 had not achieved full coin-pliance with Section 9 (f), (g), and (h) of the Act until that date, iswithout merit.However, we find it unnecessary to adopt the TrialExaminer's reasoning in support of this conclusion, as we base ourfinding on the following facts only : It was the International whichwas certified by the Board on September 11, 1952, and which requestedthe Respondent to bargain, thereby setting the negotiations in motion.At this time there was no local in existence.Although Local 514 wasorganized thereafter during the time the negotiations were in progress,and was in compliance at the time the original charge and complaintwere issued, it was the International representative who was the chiefnegotiator for the employees throughout the entire period of bar-gaining.2.We agree with the Trial Examiner, for the reasons set forth inthe Intermediate Report, that the Respondent violated Section 8 (a)(5) and (1) by refusing to bargain on employee group insurance,conditioning negotiations on the withdrawal of unfair labor practicecharges, and refusing to furnish information on rates of pay, jobclassifications, and rate ranges.3.We also agree with the Trial Examiner, for the reasons given byhim, that the Respondent violated Section 8 (a) (3) and (1) by dis-criminatorily discharging employee Wallace Teal.4.We further agree with the Trial Examiner, for the reasons statedin the Intermediate Report, that the Respondent independently vio-lated Section 8 (a) (1) by soliciting employees Emanuel and Lang-ford to abandon the strike with promises of benefits.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Clinton Foods, Inc., Dune-din, Florida, its officers, agents, successors, and assigns, shall:1 The Respondent also requested oral argumentThe Union opposed this request. Inour opinion the record, including the exceptions and briefs, fully presents the issues andthe positions of the parties.Accordingly, the request for oral argument is denied. CLINTON FOODS, INC.2411.Cease and desist from :(a)Refusing to bargain collectively on the subject of employeegroup insurance with Local 514, International Chemical WorkersUnion, AFL, as the exclusive representative of its employees in thefollowing appropriate unit : All production, maintenance, and ware-house employees at the Employer's Dunedin, Florida, plant, includingfactory clericals and inspectors; but excluding office clerical em-ployees, professional and administrative employees, guards, and su-pervisors as defined in the Act, and specifically excluding the chiefinspector, the rotary juice serviceman, laboratory employees, cafeteriaemployees, and all seasonal production employees.(b)Refusing and failing to furnish job classifications, rate ranges,and rates of pay, upon request, to Local 514, International ChemicalWorkers Union, AFL, as the exclusive representative of its employeesin the appropriate unit described above.(c)Conditioning further bargaining negotiations on the with-drawal of unfair labor practice charges.(d)Discouraging membership in Local 514, International Chemi-calWorkers Union, AFL, or in any other labor organization of itsemployees, by discriminatorily discharging any of its employees, orby discriminating in any other manner in regard to their hire or tenureof employment or any term or condition of employment.(e)Soliciting employees to discontinue protected concerted activi-ties with promises of benefits.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist Local 514, InternationalChemical Workers Union, AFL, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for purposes of collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Upon request furnish Local 514, International ChemicalWorkers Union, AFL, as the exclusive representative of its employeesin the appropriate unit described above a list of job classifications,rate ranges, and rates of pay of the employees in the appropriate unit.(b)Upon request bargain collectively with Local 514, Interna-tional Chemical Workers Union, AFL, as the exclusive representa-tive of its employees in the appropriate unit described above, with 242DECISIONS Or NATIONAL LABOR RELATIONS BOARDrespect to employee group insurance, and if an understanding isreached, embody such understanding in a signed agreement.(c)Offer to Wallace Teal immediate and full reinstatement to hisformer or substantially equivalent position without prejudice toseniority and other rights and privileges previously enjoyed; andmake him Whole in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(d)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary to analyze the amount of back pay due under the terms ofthis Order.(e)Post at its plant at Dunedin, Florida, copies of the noticeattached hereto marked "Appendix." 2 Copies of said notice, to be fur-nished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by a representative of the Respondent, be posted bythe Respondent immediately upon receipt thereof and be maintainedby it for a period of sixty (60) consecutive days thereafter in conspic-uous places including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken to insure that suchnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.IT IS l URTHER ORDERED thatthe complaint, insofar as it alleges thatthe Respondent violated the Act in respects other than found herein,be, and it hereby is, dismissed.MEMBERLEEDOM took no part in the consideration of the aboveDecision and Order.2In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Couit of Appeals, Enforcing an Order"APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Local 514, Interna-tional Chemical Workers Union, AFL, or any other labor organ-ization by discharging any of our employees, or by discriminat-ing in any other manner in regard to their hire or tenure of em-ployment or any term or condition of employment.WE WILL NOT refuse to bargain collectively with Local 514,International ChemicalWorkers Union, AFL, as the exclusive CLINTON FOODS, INC.243representative of all employees in the appropriate unit describedbelow with respect to employee group insurance, or by failingand refusing to furnish said exclusive representative informa-tion as to job classifications, rate ranges, and rates of pay, or byconditioning further negotiations on the withdrawal of unfairlabor practice charges.WE WILL NOT solicit our employees to discontinue protectedconcerted activities with promises of benefits.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organ=ization, to form labor organizations, to join or assist Local 514,International Chemical Workers Union, AFL, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas authorized by Section 8 (a) (3) of the National Labor Rela-tions Act.WE WILL upon request bargain collectively with Local 514, In-ternationalChemicalWorkers Union, AFL, as the exclusiverepresentative of all our employees in the appropriate unit withrespect to employee group insurance, and furnish upon requestjob classifications, rate ranges, and rates of pay for each em-ployee in said unit, and if an understanding is reached, embodysuch understanding in a signed agreement. The appropriate bar-,gainingunit is :All production,maintenance,and warehouse employees atoar Dunedin, Florida, plant, including factory clericals andinspectors; but excluding office clerical employees, profes-sional and administrative employees, guards, and supervi-sors as defined in theAct, and specifically excluding the chiefinspector, the rotary juice serviceman, laboratory employees,cafeteria employees,and all seasonal production employees.WE WILL offer Wallace Teal immediate and full reinstatementto his former or substantially equivalent position, without preju-dice to any seniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of pay he may havesuffered as a result of the discrimination against him.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization, includ-ing Local 514, International Chemical Workers Union, AFL, exceptto the extent that said right may be affected by an agreement in con-formity with Section 8 (a) (3) of the Act.We will not discriminate369028-56-vol 112-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDin regard to the hire or tenure of employment or any term or condi-tion of employment against any employee because of membership ornonmembership in any labor organization.CLINTONFOODS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct, as amended (61 Stat. 136), hereinafter called the Act, was heard before theduly designated Trial Examiner at Clearwatei, Florida, from February 8 through13, 1954.The parties were represented as indicated above,' and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introducerelevant evidence, to argue orally, and to file briefs and/or proposed findings of factand conclusions of law.The amended complaint issued on January 28, 1954, and based on a charge andamended charge duly filed and served, alleged in general terms that on and afterOctober 1, 1952, Respondent refused to bargain in good faith with the Union (TheInternationalChemicalWorkers Union, AFL, herein called International, hadbeen certified by the Board on September 11, 1952, as the exclusive representativeof all production, maintenance, and warehouse employees at the Dunedin plantof the Respondent, including factory clericals and inspectors, excluding office cleri-cal employees, professional and administrative employees, guards, and supervisors,as defined in the Net, and specifically excluding the chief inspector, the rotary juiceserviceman, laboratory employees, cafeteria employees, and all seasonal productionemployees.Local 514 was formed, organized, and chartered by International afterthe aforesaid certification of International and the membership of Local 514 is andhas been composed of employees of the Dunedin plant. The International and itsLocal 514 are collectively referred to herein as the Union.)That general allegationwas followed by the specification,inter alia,in 12 respects ofper serefusals to bargainas follows. (a) Refusing to bargain on October 23, 1952, and thereafter concerninga group insurance plan for its employees; (b) refusing to bargain, throughout itsnegotiations with the International and Local 514 concerning merit wage increasesand promotions for employees within the bargaining unit; (c) refusing on Febru-ary 26, 1953, and thereafter, to furnish information requested by the internationaland Local 514 concerning the factors considered by Respondent in its considerationof employees for merit wage increases, which information was material and neces-sary to intelligent collective bargaining by the International and Local 514, (d)refusing on November 28, 1952, and thereafter, to incorporate in any contract withthe International and Local 514, a clause concerning the safety and health of itsemployees, despite the fact that Respondent agreed to comply with the provisionsof the proposed clause; (e) withdrawing on February 19, 1953, from an agreementpreviously reached by it with the International and Local 514 on a seniority clauseto be incorporated in a proposed collective-bargaining contract; (f) insisting, through-out its negotiations with the International and Local 514, on a contract clause pro-hibiting any union activity on Respondent's property, and making the inclusion ofsuch a clause a condition precedent to the execution of any collective-bargainingagreement, (g) requiring on or about April 15, 1953, the withdrawal by Local 514of a charge filed against Respondent with the Board, as a condition precedent tofurther contract negotiations, (h) withdrawing on March 7, 1953, all offers and con-tract proposals previously made to the International and Local 514, (i) insisting onMay 6, 1953, and thereafter, that any contract entered into with the internationaland Local 514 terminate at the expiration of a period of 1 year after the certification of1The General Counsel of the Board and his representative are referred to herein as theGeneral Counsel , Clinton Foods, Inc , as Respondent for the Company ; and the ChargingUnion as the Union CLINTON FOODS, INC.245the International; (j) insisting on May 6, 1953, and thereafter, on the inclusion in anycontract entered into with the International and Local 514, of a clause providing forwithdrawal of the charge previously filed by Local 514 with the Board and makingthe inclusion of such a clause a condition precedent to the execution of any contract;(k) refusing on May 6, 1953, and thereafter, to furnish information requested bythe international and Local 514 concerning the employees in the unit, their jobclassifications, promotions of employees in the unit and from the unit, rates of pay ofthe employees in the unit, jobs eliminated within the bargaining unit, changes in therates of pay and the jobs of the employees in the unit, and the reinstatement and re-placement of strikers, which information was material and necessary to intelligent bar-gaining by the International and Local 514; and (1) attempting, on or about February2, 1953, to persuade the union bargaining committee to withdraw from the Union andbargain unilaterally with the Company.The complaint also alleged that on or about March 6, 7, and 8, 1953, the Re-spondent locked out and laid off its employees at the Dunedin plant because of theirmembership in and activities on behalf of the International and Local 514 and be-cause they engaged in concerted activities for the purposes of collective bargainingand other mutual aid and protection and particularly because its employees attendeda union meeting on March 6, 1953, and at said meeting voted to go on strike onMarch 9, 1953, unless progress was made in the meantime in contract negotiationsbetween Respondent and the International and Local 514 It further alleged thatthe strike on or about March 9, 1953, of the employees at the Dunedin plant wascaused and prolonged by the unfair labor practices of the Respondent.With respectto the striking employees the amended complaint alleges that on or about April 27,1953, application for reinstatement to their former or substantially equivalent posi-tions was made by that Respondent on the said date and at all times thereafter failedand refused to reinstate the said employees to their former or substantially equivalentpositionsFurther the amended complaint alleges the forced resignation of GeorgeDillard on or about August 18, 1953, and the discriminatory discharge of Wallace J.Teal on or about December 31, 1953, because of the membership and activities ofDillard and Teal in the Union.There is also alleged in the amended complaint therefusal of the Respondent to reinstate a group of seasonal employees because theyhad engaged in activity on behalf of the Union and because it believed they weremembers of the Union and further because of the union membership and activityof the husbands and relatives of the said employees.Finally the amended complaintalleges that the Respondent by specifically named agents and supervisors solicitedemployees to abandon the strike and return to work and made promises of increasedpay, better working conditions, and other benefits to the said striking employees.Respondent's answer duly filed denied generally that it had committed any unfairlabor practiceBriefs were received from the General Counsel and Respondent onor about April 8, 1954. In addition Respondent submitted for consideration bythe Trial Examiner, proposed findings of fact and conclusions of law.The briefsand proposed findings of fact and conclusions of law have been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following-FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation engaged in the manufacture and distribu-tion of food products in the States of New York and Florida and various other Statesof the United StatesAt all times material herein, Respondent has maintained andoperated a plant at Dunedin, Florida, herein called the Dunedin plant where it isengaged in the processing of citrus juices and the fabrication of machinery In theconduct of its business at the Dunedin plant during the year 1953, which period isrepresentative of all times material herein, Respondent purchased raw materialsand supplies valued in excess of $500,000, 40 percent of which in value was pur-chased outside the State of Florida and shipped to Respondent at the Dunedin plant.During the same period, Respondent at the Dunedin plant sold finished productsvalued in excess of $1,000,000 more than 80 percent of which in value was soldand shipped to customers outside the State of Florida.The Respondent admits andI find that it is engaged in commerce within the meaning of the Act.Il.THE LABOR ORGANIZATIONS INVOLVEDInternationalChemicalWorkersUnion,AFL, and itsLocal 514, are labor or-ganizations within the meaning of Section 2 (5) of the Act 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. BackgroundIn or about July 1952 employees of the Respondent contacted Thomas T. Walker,International representative of the International ChemicalWorkers Union, AFL,with a view toward having the said organization represent the Respondent's em-ployees in collective-bargaining matters.At that time the Respondent was in con-tractual relations with the International Association of Machinists, Lodge 570, whichcontract was due to expire on October 1, 1952.Walker testified that because theemployees were interested in transferring their affiliations to a rival organization inspite of the existing contract with the IAM, a meeting was held with a committeeof the Respondent's employees, and membership cards distributed to them for thepurpose of permitting the International to petition the Board for an election. Some130 to 150 authorization cards were thereafter received from employees.OnAugust 6, 1952, the International filed a petition for certification of representativesdesignated Case No. 10-RC-2023.A consent-election agreement was executed bythe parties including the Respondent, the International, and the JAM on August18, 1952.The appropriate collective-bargaining unit specified in the consent-electionagreement was as follows: All production, maintenance, and warehouse employeesincluding factory clericals, professional, and administrative employees, guards, andsupervisors as defined in the Act, and specifically excluding the chief inspector, therotary juice serviceman, laboratory employees, cafeteria employees, and all seasonalproduction employees.Pursuant to the consent-election agreement an election washeld among the Respondent's employees on September 3, 1952, with the followingresults:Of the 212 eligible voters, 137 cast votes for the International, 49 for theIAM, and 5 against participating labor organizationsThere were three challengedballots.On September 11, 1952, the Regional Director for the Tenth Region onbehalf of the Board certified the International as the exclusive representative of allof the employees in the unit defined in the consent-election agreement for the pur-poses of collective bargaining.Prior to the date of the representation election there was no formal organizationestablished among the Respondent's employeesA temporary chairman had beenelected by the employees to handle the organizational structure. In November 1952Local 514 was issued a charter by the International.Officers of Local 514 weresworn in at the meeting held on November 25, 1952. The record also reveals thatthe per capita tax paid by all active local unions to the International did not startfor Local 514 until March 1953. Even though as will be set forth in detail herein-after the bargaining committee of the employees made up of five plant employeesand International Representative Walker started to bargain with the Respondent fora collective-bargaining agreement during October 1952 the Local did not come intocompliance with Section 9 (f), (g), and (h) of the Act until April 1, 1953.It is the Respondent's contention raised at the hearing and in its brief that it hadno duty to bargain with Local 514 prior to April 1, 1953, because of Local 514'snoncompliance with the requirements of Section 9 (f), (g), and (h) of the Act.It is worthy of note that during the period from the inception of the request tobargain in October 1952 until the end of bargaining in December 1953 the Respond-ent met with the bargaining committee and never raised the question of Local 514'scompliance with Section 9 (f), (g), and (h) of the Act. It was raised for the firsttime atthe hearing and in its brief.Furthermore, it is clear that Local 514 wasin the formative stage at the time of the representation petition and certification.It did not receive its charter or pay the per capita tax until several months after theBoard certificationThere is no question but at the time of the issuance of theoriginal complaint herein in August 1953, Local 514 as well as the Internationalwere in compliance with the Act.The doctrine expressed in the Supreme Court'sopinion in theDant & Russellcase, 344 U. S. 375 is applicable here and I find theRespondent's contention to be without merit.See also,West Texas Utilities v.N L. R. B,184 F. 2d 233 (C. A. 5).Itmight be well at this juncture of the report to discuss several other issues raisedby the Respondent for the first time at the hearing herein.The Respondent con-tended throughout the hearing and in its brief that all categories of employees work-ing on the citrus product until it reaches a nonperishable state 2 are agriculturalworkers and are not protected by the Act.Itwas stipulated at the hearing that Respondent is one of the largest citrus pro-cessors in the State of Florida; that it owns in excess of 7,500 acres of citrus grove2 The nonpei ishablr, stnte of the product, according to the Respondent is when thefrozen juice is actually placed into the sealed can. CLINTON FOODS, INC.247land, that more than 50 percent of the fresh citrus fruit processed at the Dunedinplant is grown on its own grove land; and that all employees in the juice processingoperation handled fresh citrus fruit until it reached a nonperishable state.Therecord reveals, however, that the employees who the Respondent contends areagricultural employees, handled the fresh fruit from its arrival to the time of freez-ing, in a plant separate and apart from the farm operations of the Respondent anddid so on an assembly lineThere is no contention and it appears clear from therecord that the Respondent's fruit processing operation is a separate commercialenterprise and not an incident to or in connection with its farming operations. It isalso clear from the record that the juice processing employees performed no func-tions in connection with the planting, cultivating, or harvesting of the fresh fruit.Allof the operations performed by them are on an assembly line in a plant separateand apart from the groves maintained by the Respondent. Such employees I findare not agricultural laborers within the meaning of the Act. SeeStokely-Van Camp,Inc.,107 NLRB 1137;Geffen, Inc.,106 NLRB 764.Even though the Respondent in September 1952 consented to the inclusion ofleadmen in the bargaining unit and did not object to their voting in the electionconducted by the Board on September 3, 1952, it took the position at the hearingthat leadmen were supervisors within the meaning of the Act and therefore not en-titled to its protectionThe record reveals that Respondent had in its employ atthe times material herein a total of 26 leadmen in its citrus processing departmentand mechanical department.3William Balfour, a leadman in the citrus processing department, testified that hehad no authority to hire or fire.While on occasion he made a recommendationregarding the hiring of an employee, he stated that the Respondent did not pay anyattention to itBalfour was in charge of some 26 employees employed on theassembly line in the citrus processing operationBalfour, as well as other leadmen,performed manual work the same as the employees on the assembly line at least50 percent of his time. In the ordinary course of his duties, Balfour received ordersfrom foremen and superintendents and relayed such orders to the employees in thedepartment.He did not make work assignments.The leadmen were paid on anhourly basisTheir rates of pay varied from $1.18 to $1 65 per hour. It appearsalso from the record that some of the leadmen in the mechanical department, whoadditionally were skilled mechanics, received the rate of $1.75 per hour.Whileitmay well be that the leadmen in the Respondent's plant were delegated authorityto take action necessary to obtain the required quality and quantity of work fromthe employees with whom they were working, the record is clear that they had noauthority to hire or fire or effectively recommend such action.As noted previously,the Respondent's contention regarding the leadmen was raised for the first time atthe hearing herein. It is also noteworthy that Respondent never took the positionduring the negotiation meetings that Balfour was ineligible to sit with the union bar-gaining committee because he was a supervisor within the meaning of the Act. Ifind from the above and the record as a whole that the Respondent's contention re-garding leadmen is without ment and they are not supervisors within the meaningof the Act.B. The general course of the bargaining negotiations `.,.;in October 1952 toMarch 1953Although there appears a conflict in the evidence with respect to the discussionson the subject of insurance, which will be resolved heieinafter, there is no dispute asto the remaining facts concerning the course of the bargaining negotiations whichare of chief significance to the resolution of the main issues in this proceedingAt the opening bargaining session on October 1, 1952, the Union's bargainingcommittee consisted of Walker and employees George Dillard, George Parsons,Andrew Messiue, W. W. Kinsey, and Charles BrownRepresenting managementwere James Longacre, industrial relations director,W W. Clarke, plant superin-tendent,Kenneth Burton, personnel manager of the Dunedin plant, and EdwardBurns, counsel to the RespondentThe Union gave Respondent its contract proposal.The contract was discussed briefly, various clauses there were explained, and theUnion attempted to answer questions put to it by the Respondent's representativesThereafter the meeting broke up.Another meeting was set for October 6, Respond-ent stating it would submit a counterproposal at that timeThe Union's October 1 contract proposal contained clauses providing for thefollowing: Recognition by the Company of the Union as the exclusive bargainingagent of all the employees in the appropriate unit at the Dunedin plant, and agree-s These names are all included in General Counsel's Exhibit No 2 in evidence 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDment by the parties to bargain in good faith in accordance with the National LaborRelations Act, as amended; union security and checkoff of dues, a clause pertainingto "the hours of work" at the plant which included sections providing for reportingpay when no work was performed and call-out pay in cases of employees calledout to do emergency work after their regular schedule of work; a clause providingfor "overtime" pay for all work in excess of 8 hours in any 24-hour period and timeand one-half for all work in excess of 40 hours in any one pay period week; theclause labelled "overtime" also contained a section providing for regular pay atthe straight time hourly rate to employees who were not required to work on NewYear's day, the Fourth of July, Labor Day, and Christmas Day if they had beenworking for 15 days prior to any such holiday; a "vacation" clause entitling anyemployee who worked 1,200 hours during any 1 year to I week's vacation with pay,if the employee was in Respondent's employ for 3 years-2 weeks' vacation with pay,if the employee worked 6 years-3 weeks' vacation with pay, with vacation pay inadvance on the payday immediately preceding the vacation period.The vacationclause also provided that vacation schedules shall be arranged as near as possibleto meet the approval of the individual employee with seniority prevailing in the eventthat two or more employees requested vacations at the same time; a clause piovidingthat any employee relieving a supervisor shall receive a rate of pay 15 percent abovethe highest classification that he supervised during such period, a clause providingfor "leaves of absence" for any valid reason including union business, the numberof employees to be excused for such business not to exceed two, the "seniority clause"which was rather extensive provided that senior employees be preferred in layoff,rehiring, promotion, and transfer.It also called for plant seniority and departmentalseniority so that in the case of a reduction in force the senior employee could rollback to a lesser job should he be laid offDepartmental seniority was to prevailover plant seniority in cases of promotion and demotion whereas plant seniority wasto prevail over departmental seniority in a layoff and in rehiringThe clause alsoprovided for officers, committeemen, and shop stewards of the Union to hold topseniority in case of a plant layoff; a "grievance procedure" clause whereby shopstewards and a grievance committee were to handle grievancesThe said clausealso provided for a regular procedure within the bounds of the Company and arbitra-tion if agreement could not be reached in the first steps of the procedureThisclause also contained a section providing for no strikes by the Union during thehandling of a grievance, nor lockout by the Company during this period, a clauselabelled "miscellaneous" provided that the Company comply with Federal and Statelaws and regulations applicable to the Company's operations. It additionally pro-vided for the safety and health of the employees, with the Company agreeing tofurnish the necessary protective clothing and equipment.The Union also requestedthat it be permitted to designate an accredited safety committee consisting of onerepresentative from each department, the function of said committee to be advisory.A final section of this clause provided for group insurance to be furnished by theCompany but negotiated and agreed upon between the Company and the Union;the next clause entitled "bonuses" called for employees to receive a Christmas bonus,a longevity bonus, and a vacation bonus in addition to regular vacation pay; the"shift differential" clause provided for employees on the second shift to receive 10cents per hour differential and the third shift employees to receive 20 cents per hourdifferential, the "apprentice" clause provided for an apprentice training programto be inaugurated, the details of which were to be worked out between the Company,the Union, and the United States Department of Labor; with respect to bulletinboards the proposed contract requested that the Company place at the disposal ofthe Union for its exclusive use, suitable bulletin boards placed in convenient loca-tions for posting of notices by the Union; in the "general provisions" clause theUnion agreed that in case of a stoppage of production it would furnish from itsranks, if required by the Company, such men as selected by the Company for theoperation of pump and other equipment. It also provided that supervisory em-ployees shall not do work commonly performed on any hourly rated job except inemergencies when regular employees were not available, in instruction or trainingof employees, and in relieving an employee at the employee's request, a clause alsoprovided for a death benefit fund whereby the Company would deduct $1 from theearned wages of employees signing an authorization card; and in the event of thedeath of any member of the benefit fund such money was to be transmitted to thesecretary of the local union and paid to the beneficiary of the deceased member;finally a "termination" clause in the regular form.At the opening of the October 6 meeting with the same parties present theRespondent handed out a prepared statement which it then read. In its statementthe Respondent noted that it was amazed to find that there were in total 26 added CLINTON FOODS, INC.249cost items in the Union's demands and there were 33 proposed changes from thethen current practices with respect to Respondent's employee proceduresIt furthernoted that not only was the number of changes extremely disturbing but more thanthat it stated that the attitude of the Union as shown in the- chat acter of thechanges was particularly alarming.The Respondent went into some detail withrespect to what it was then providing for its employees in the matters of wages,social insurance, vacations, safety programs, special considerations for employees,employee education, etc. It called attention to the fact that it found it impossibleto believe that its employees had had very much to say in regard to the contentsof the Union's proposal. It stated it knew its employees well, both as individualsand friends, over a long period of time and had expressions of faith and satisfactionwith respect to management's consideration for its employees. It went on to saythat since it could not find any basis on which the Union's demands were compatiblewith accepted fair bargaining practices it had to search elsewhere for the under-lying reasons for such "unreasonable and outrageous demands" presented in theunion proposal.Such a search it stated led it into "disagreeable areas filled withsuspicion that cannot fail to cause great harm in our long history of working outour problems with our employees on a man to man basis each reflecting the other'shonesty and integrity."The Respondent then stated that "such outrageous de-mands" were not made with any idea of achievement but were for some not readilyapparent purpose.Perhaps, it stated, such men would prolong negotiations untiltheCompany found itself in a less favorable position to withstand a strike andthat under a strike threat the Company would concede to demands that betterjudgment tells it are not sound either for the Company or the employees. It went onto say that perhaps that was not the reason and that it found itself in the unfortunateposition whereby it had a small militant group among its employees who sold themajority of employees on a change and that this group "in its greed and avaricious-ness is saying to hell with the rest of the employees and their security, to hell withthe Company and its security or its contribution to the welfare of the community,let us get all we can now-never mind the future and the devil take the hind most."The Respondent commented that perhaps it had to work with a union organizer whohad just "put a feather in his cap," in capturing the Dunedin plant and that thisorganizer was not thinking of the situation in any other way than to use it as aspringboard to bigger and better things for himself. It referred to the fact that itknew of five strikes all between the chemical workers and various mines.TheRespondent also referred to the possibility that may be it had a "red cell" herewhose sole objective was to create and maintain industrial unrest. It then statedthat perhaps the suspicions were all wrong and it sincerely hoped so. It returnedthe union contract proposal and stated that it found it objectionable in over 90percent of its contents and therefore rejected it in its entirety. In its place theRespondent stated it submitted the Company's proposal in conformance withaccepted bargaining practice, and invited the Union to go over the said proposalitem by itemThe Company's proposed contract of October 6, 1952, contained clauses incomplete variance with the Union's proposed contract. In its purpose and scopeclause there was a section providing for no union activity on company time orproperty.The hours clause provided for time and one-half after 40 hours.Aseparate Sunday- and holiday-pay clause provided for time and one-half payfor Sunday and 5 named holidaysThe wage clause set forth wage rates as con-tained in an attached schedule which were the same wage rates that the employeeshad been receiving for the previous year under the contract between the Respondentand the JAM, it also contained a section that new employees may be hired at arate below the minimum wage rate for the job but not less than 75 cents per hourfor not more than 30 days. In the reporting and call-in pay clause employeesreporting on regular shifts without previous notice not to report, were to be givenat least 3 hours of work or the equivalent pay; in emergency shutdowns, however,employees who report for work may be sent home without compensationThevacation clause provided that before an employee became eligible he had to have1,750 hours of work since July 1 of the preceding year, and it provided furtherthat the vacation period must begin on July 1 and end November 7 and all vaca-tions had to be taken during that timeThe grievance procedure clause recognized1department steward in each department for each shift and I chief steward forthe entire plant to process grievances, it also provided for arbitration with 2 arbi-trators, 1 union and 1 company choosing the third arbitrator.The seniority clauseprovided for straight departmental seniority; the contract set out five different methodsby which employees could lose seniority.The bulletin board clause permitted thebusiness representatives of the Union to attend certain meetings between union and 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagement and also permitted a reasonable use of the plant bulletin board forposting the notices concerning meetings and functions of the Union but only afterapproval by the Company.The management prerogative clause provided formanagement control of the transfer and reclassification of employees and the mak-ing of reasonable rules; it also stated that foremen and supervisors may not regu-larly perform production and maintenance work except when instructing employees,in the case of a temporary emergency to relieve bottlenecks, and where profes-sional employees were making adjustments to equipmentThere was also containedin the contract a saving clause, a no-strike or lockout clause, and a duration clause.The October 6 meeting ran for several hours during which time the Company'sproposed contract was discussed in detail.There were arguments back and forthby both sides into the various phases of the contract.Much time was spent ondiscussing the vacation clause, with Longacre making the statement that the Re-spondent would determine the vacation period because of the seasonal nature ofthe Respondent's operations.At the October 16 negotiation session most of the discussion related to moneyitems such as vacations, paid holidays, and shift differentials.No agreement wasreached on any of these matters.The Respondent maintained that it was unableto pay any wage increase whatsoever.A proposal of the Union set forth in itscontract was that time and one-half be paid after 8 hours of daily work.TheRespondent proposed that time and one-half be paid after 40 hours of work ona weekly basis.The discussion with respect to overtime pay centered around thefact that the Respondent was then paying its machine shop employees time andone-half after 8 hours because they were working on Government contracts, whichcame within the purview of the Walsh-Healey Act.The Union contended thatsince the Respondent was already paying time and one-half to such mechanicalemployees after 8 hours of daily work, there was no reason why such a clauseshould not be included in the contract.Longacre stated that if such a clause wasinserted in the contract, the Respondent would be required to pay overtime inthismanner even though its Government orders were completed. For that reasonhe insisted that it not be placed in the contract.On the question of seniority itwas the Union's proposal that two types of seniority, namely plantwide and depart-mental seniority, be included in the contractThe Respondent asked for strictdepartmental seniority.In the discussion on this matter the Union argued thatwhere senior employees were affected in a layoff they be permitted to roll to variousunits of the plant where they could qualify for different jobs.The Respondentmaintained that in case of a departmental layoff every employee in the departmentaffected could be laid off and not exercise his seniority rights to roll to anotherdepartment.No agreement was reached on the matter of seniority that day.Norwas agreement reached on the Union's proposal with respect to the grievanceprocedure.The Union requested that a five-man committee be permitted tofunction in the matter of grievances.The Respondent on the other hand statedthat one man could handle the entire job.The meeting of October 16 closed witha statement by the Respondent that it did not want to mislead the Union, that ithad made its proposal in the form of a contract dated October 6, and that it wouldnot alter its position from that proposal.At the next negotiation meeting held on October 23, seniority was again discussedwith the same results.As for vacations, the Respondent claimed it had a goodvacation plan and did not propose to change it.The Respondent stated it wouldnot consider the Union's proposal that where an employee was sick, such time outshould be counted as time worked toward vacation.Furthermore, it would notagree with the union proposal that employees who had completed 3 years withtheRespondent be entitled to 2 weeks' vacation.On the matter of safety andhealth of the employees, the Union's proposal that a joint committee be set upwith management to investigate all of the safety features in the plant was rejected.Longacre, in behalf of the Respondent, stated that it had the safest plant in theindustry, if not in the entire State of Florida, and therefore it would not agree tosetting up a joint committee.During the discussion of safety and health PlantManager Clarke made the statement that it was Respondent's responsibility tomaintain the safety and health of its employees and that the Union would not haveany "say-so" in this matter.The use of plant bulletin boards was talked about,with the Union taking the position that the bulletin boards be used to post the linesof authority in the plant with a view toward having the employees know supervisorsto go to in case of a grievance.The Respondent said that the lines of authoritywere none of the Union's business and that if an employee had a grievance he couldtake it directly to management.Although Walker testified without denial that theRespondent did not agree with the Union's position regarding when supervisorscould work on hourly paid production work and allegedly stated that whereas it CLINTON FOODS, INC.251did not want supervisors to work on such hourly paid work, it nevertheless wouldnot put anything in the contract with respect to it, the record reveals that theRespondent's October 6 contract proposal, in the section "Management Prerogatives"provides that supervisors may not regularly perform production and maintenancework except in the following instances: (1)When they are instructing productionand maintenance employees; (2) in temporary emergency situations to relieve bottle-necks; and (3) where professional employees are involved in making adjustmentsto equipment. It was at this meeting that the subject of insurance was raised forthe first time.An employee member of the union committee stated that he heardthat the insurance program for employees was being changedWith that a dis-cussion ensued.Longacre remarked he was afraid that the subject of insurancewould arise; that he hoped the problem would never arise; that the Respondent waschanging its insurer; that it was also making modest changes in the plan; but thathe was not allowed to bargain on the matter of insurance this year.Walkerrequested a copy of the new insurance plan which was not forthcoming. In spiteof Longacre's remarks, further discussion was had concerning the respective ratesbeing paid by the Respondent and the employees for the insurance, as well as in-formation on the changes that were being made in the plan.The Respondent'srepresentatives also listened to the Union's statement of the employees' desires withrespect to insurance and what the Union wanted incorporated into the hospitalizationprogram.The outcome of this talk on insurance was that the subject could bediscussed at great length, but that there would be no changes in the plan since theRespondent had negotiated a new contract with a new insurer on October 1, andLongacre was not allowed to bargain on the matter for the coming year.The major part of the time at the October 28 negotiation meeting was spent intalking about superseniority.At the outset, the Respondent would not accede tothe Union's request set forth in the October 1 proposed contract, that officers, com-mitteemen, and shop stewards of the Union hold top seniority in the plant in theevent of a layoff.The matter of promotions was then discussed with the Respondenttaking the position that an employee's failure of promotion would be considered asa grievance in the regular grievance procedure up to the point of arbitration. Itwould not allow such a grievance to be processed in an arbitration proceeding.TheRespondent also made the statement that it would determine who was to be promotedand that the Union would have no say in the matter of promotionsWhen plantsafety was again discussed at this meeting, Clarke reiterated the Respondent's posi-tion that it "wasn't anybody else's damned business."Clarke also stated that ifany accidents occurred in the plant, the Respondent would take care of it at theappropriate timeWhen the discussion reverted to superseniority the parties agreedto the establishment of a joint committee, which would include Personnel ManagerBurton and members of the Union, to determine the key people who would be affectedby superseniority.The Company's proposed contract of October 6 was then takenup section by sectionAgreement was reached on the Union's proposal that theunit set up in the recognition clause be changed so as to conform with the definitionof the unit in the Board's certificationThe Union then requested that there beadded to the recognition clause a section as follows: "The company and the unionagree to bargain in good faith in accordance with the National Labor Relations Actas amended."The Respondent would not agree stating that it was required bylaw to bargain in good faith and therefore saw no reason why such a statementshould be included in a contract. In the article labelled "purpose and scope" theUnion proposed that there be added the words "to improve the working conditionsin the plant" after the phrase "to secure prompt and equitable disposition of griev-ances "The Respondent commented it was not interested in improving the condi-tions of the plant and stated that the conditions were as good as they need be.Whenthe Union referred to the machine shop as the mayor unit in the plant departmental-wise, Longacre disagreed and said that citrus production was the major unit, com-menting that Respondent did not intend to "let the tail wag the dog."Clarke thencompared the machine shop and the citrus operations financially stating that Re-spondent could close down the machine shop easy enough and did not intend to"let the tail wag the dog " The meeting concluded with the Respondent's remarkthat it was bargaining in good faith, and it did not have to agree with anything solong as the matters were discussed with the UnionSeniority and superseniority were the principal subjects discussed at the meetingheld on October 30.The participants in the meeting selected Personnel ManagerBurton to study the jobs of key people in the citrus operations to determine whetherthey should be considered permanent employees.The Respondent so consideredthem.Complete agreement was not reached on the number of union officers andstewards who would be designated as holding top seniority in case of a layoff. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next meeting held on November 3 was given over to a discussion of seniority.The parties were attempting to find an area of agreement on the principle of seniority.Both union and respondent proposals relating to the subject of seniority were thor-oughly looked into with a view to finding mutual grounds on which to work.At the November 24 meeting, the Respondent submitted a revised seniority clausewhich it agreed to include in its contract proposal. It provided for plantwide seniorityas well as departmental seniority as originally proposed by the Union.This was dis-cussed briefly by the Union without comment because it wanted time to study theproposal.The discussion then turned to the grievance procedure as set forth in theUnion's proposal.Tentative agreement was reached by the parties on the first sev-eral steps of the grievance procedure except that the time within which a grievancehad to be filed and other time lapses still had to be worked out. The Union alsoagreed to expunge its proposed section having to do with suspension prior to dis-charge.On the matter of a death benefit fund, the Respondent stated that while ithad no definite reason for not agreeing to such a fund it did not care to be a partyand participate in any type of fund.Even though the Union pointed out that be-coming a member of the fund was entirely voluntary and only those employees whosigned authorizations permitting the Respondent to deduct monies to be paid overto the fund would be members, the Respondent did not care to give its approvaland incorporate a clause providing for a fund in a contract.On the matter of hoursand overtime the Respondent maintained its previous position that time and one-halfwould be paid only after 40 hours of work on a weekly basis and not after 8 hoursof work on a daily basis as proposed by the Union.At the close of the meetingPlant Manager Clarke stated that the Respondent was going to continue to run theplant as it saw fit regardless of the Union and that it would not enter into any contractwhichmade it change its position.The meeting of November 28 started off with a discussion of safety and health.The Respondent took the position that it would continue to furnish and expandwhen necessary the maintenance of protective clothing for the safety and health ofthe employeesIt refused, however, to comply with the Union's request that aclause on safety and health be included in a contract.Nor would it permit theUnion to participate in the safety program.The Respondent contended that itwould remain the sole judge in these matters.On further discussion, however, theRespondent changed its position and agreed that it would allow two employees toserve on a plant safety committee but without voice in its policy.The Respondentdid not agree to permit a member of the Union to serve on the inspection teamwhich inspected the plant to determine necessary safety measures.During the dis-cussion on safety the Respondent maintained that it had the safest plant in the in-dustry, that the matter of safety was strictly its business; and that it would handlethesematters as it saw fit.The Respondent's insurance program was again takenup at this meeting.Walker testified that Longacre stated that the matter of insurancewas closed, that the union bargaining committee could discuss it if it wanted towaste time talking about it.Testifying with respect to the discussion on the subjectof insurance at this meeting, Longacre stated that he advised the union bargainingcommittee that he had taken the matter up with the Respondent's officials andfound after some study that the Respondent's present plan was considered ade-quate.With regard to the life insurance section Longacre stated he told the com-mittee it had a very liberal schedule.They then talked about hospitalization, thesurgical schedule, and hospital extras at some length.Longacre pointed out thatthe plan embraced all Florida employees of the Respondent and that it would bedifficult to make any changes without considering the employees in the Respondent'sother plants in the State of Florida.Longacre then told the committee that theRespondent would continue its study of the insurance plan and hoped that in anotheryear it could offer improvements in the benefits.Longacre specifically asked theUnion to consider this proposition and requested the Union to go along with theplan as it was then written for the remainder of the year. Longacre testified thatthe union bargaining committee indicated its satisfaction with the life insurancesection.With respect to Longacre's request that the Union go along with the planfor the remainder of the year he stated that Union Spokesman Walker replied thatitwas agreeable to the UnionLongacre further testified that the subject of in-surance was not discussed again after this meeting of November 28.On cross-examination Longacre was not certain who on behalf of the Union made the state-ment that the matter of insurance could go over for a year.He admitted that hewas aware of the fact that the union committee had to refer matters back to themembership before final approval could be given on any matters.Walker deniedthat the Union and the Respondent were in agreement that the matter of insuranceshould be deferred for the remainder of the year. In fact Walker testified that ata later meeting on February 9, 1953, the Union again took up the subject of in- CLINTON FOODS, INC.253surance.Walker's testimony was corroborated by Dillard and Kinsey, union com-mittee members who were present during all of the negotiation meetings. I do notcredit Longacre's testimony and find that the Union did not agree to defer thematter of insurance at the November 28 meeting, nor that insurance was discussedfor the last time at the said meeting.At the meeting on December 1, discussion centered around the money items inthe different proposals.The parties talked about wages, paid holidays, shift differ-entials, job adjustments, hours of work, overtime, and rate ranges.With respectto the rate ranges the Union requested the establishment of an automatic progressionsystem whereby an employee would go from the bottom of the range to the topin a given period of time.The Respondent did not agree.The Union thereuponrequested that a joint committee be set up to investigate each employee as he camein at the bottom of the classification and that periodic checks be conducted on theemployee to determine when he should be entitled to an increase.The Respondentwould not agree.The Respondent contended that when an employee was given anincrease within the rate range it was in the nature of a merit increase and that itwas its prerogative to grant such merit increases and the Union would have no voicein these mattersThere was no provision in the Respondent's contract proposalfor shift differentials.When the matter was discussed at this meeting, the Respond-ent agreed that where an employee had seniority and requested a day shift, but wasdenied it, he would be paid a token shift differential.The amount of such differentialwas not arrived at.With respect to wages, Longacre stated that the Union need notexpect to receive any more than 5 cents per hour which Respondent's Auburndale,Florida, plant employees had received.When asked if such amount could be con-sidered as the Respondent's proposal for a wage increase, he laughed, shook hishead affirmatively, and answered yes.Sometime in the middle of January 1953, Personnel Manager Burton came intothe plant and told employee Dillard 4 that Longacre and Clarke would like to meetwith the committee that afternoon.At about 2 p in. a union bargaining com-mittee consisting of Dillard, Kinsey, Parsons, and McKenzie met with Respondent'srepresentatives, Longacre, Clarke, and Burton.The Respondent inquired if Dillardknew where Walker was and if he could be reached, stating that the negotiationshad dragged on for quite a while and it wanted to wind up such business.5 TheRespondent also inquired if Dillard could go forward and negotiate a contract withit.Dillard replied that he didn't know of anything to stop him; that he would rathernot do it, and that he would still have to obtain the approval of the Internationalbefore any contract could be entered into since Local 514 was under its supervision.Longacre remarked that he didn't see any reason for having an International, thatthe Respondent had gotten along in the past and saw no reason why it could notget along in the future.The Respondent asked why the Union had not presentedany grievances and wanted to know if it had any. Thereupon a discussion on pro-motions ensuedDillard stated that in the course of the discussion he remarkedthat he understood it was the Respondent's policy, which had been repeated timeand again, to promote the senior employees in the plant and inquired why thatpolicy was not being followedDillard gave some examples of employees whowere promoted to the job of inspector, leadman, and foreman, who were not senioremployees in the plant.The Respondent stated that it was not aware of the factthat the promotions were being made in that manner and would look into theproblem.The meeting broke up with Longacre stating that it was merely informal,was not called for bargaining purposes, and requested Dillard to try to reach Walkerso that the parties could get on with the contract negotiations.The Respondent's representatives appeared at the February 4, 1953, negotiationmeeting with a new contract proposal, herein called the second contract proposal,which bore the date of February 2, 1953. It was distributed to the Union's bargain-ing committee.The second contract proposal contained various changes from theoriginal contract proposal, including some changes which had been discussed at pre-vious negotiation meetings and requested by the Union's bargaining committee.Themeeting was devoted to a review of each article of the second contract proposal.Article I, labelled "recognition" was changed so that the unit of employees forwhich the Union was the recognized bargaining agent was specifically defined as con-tained in the consent-election agreement previously entered into between the parties.After some discussion with respect to the said changes and a request by the Union4Dillardwas the president of the Local Union and a member of its bargaining com-mittee6It appears that Walker was engaged in negotiations for the International in Statesother than Florida and Dillard had not seen him for a number of weeks 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a further change whereby the word "citrus" would be added between the words"seasonal" and "production," agreement was reached by the parties on the saidarticleA slight change was made in article II, labelled "purpose and scope," by the elimi-nation of certain language.The prohibition against union activity on company timeor property, however, was retained in the second contract proposal.The Respondenttook the position that this clause was not designed to cause people a loss of employ-ment, but was merely a stopgap to prevent employees from congregating in theplantThe Respondent stated affirmatively it would not attempt to stop shop stewardsfrom proselytizing for the Union with new employees and obtaining authorizationcards from such new employees in the plant.Nor was the prohibition of union ac-tivity on company property proposed to stop employees from processing grievancesin the regular grievance procedure.The Union pointed out that such a clause wasdiscriminatory in that employees had always been permitted to participate in otheraffairs on company property such as, collections for charities and other events.TheRespondent, nevertheless, was not convinced, with the result that there was an impasseon the said article.Article III-"deduction of union dues and checkoff" was changed to benefit theUnion -During the discussion on this article the Respondent agreed to a further pro-posal of the Union for automatic renewal of employees' authorization of checkoffof union dues and the article was then mutually agreed toArticle IV labelled "hours" was revised in the second contract proposal and twonew sections addedThe first provided for payment of wages to injured employeesfor hours lost on the day of injury due to inability to work, and the second requiredRespondent to divide overtime among all employees as equally as reasonably practi-cal.These additions, with slight modifications of language, were taken from theUnion's original contract proposal.The discussion resulted in partial agreement withsome matters passed over for further discussion.There was complete disagreement with respect to article V, labelled "Sundays andholidays" which was not changed from the Respondent's original contract proposal.Article VI-"wages," article VII-"reporting and call-in pay," and article VIII-"vacation," all had to do with money items and were passed over for the day Itshould be noted however, that the article dealing with vacations reduced the num-ber of work hours required before an employee could be eligible for 1 week's vaca-tion from 1,750 to 1,500 hoursThere was also added to the article on vacationsa provision that each employee would receive vacation pay in advance.This hadpreviously been requested by the Union.Although article IX-"discharge for cause" was the same as previously set forth inthe original contract proposal, upon discussion the Respondent agreed to strike outcertain language having to do with good and sufficient cause for disciplinary actionand the parties agreed to the section as changed.ArticleX-"grievance procedure" was changed so as to include the handling ofgrievances by shop stewards as well as a general grievance committee selected bythe Union, the latter to handle with management such grievances as the shop stewardscould not resolve in their department.This had previously been suggested by theUnion in the course of the discussion on this article in negotiation meetings.Partialagreement on this article was reached at this session.ArticleXI-labelled "seniority" was changed so that seniority was broken downinto two classes, plantwide and departmental.The article also provided for super-seniority for union officials and the posting of job openings.With certain otherchanges agreed to by the parties in the course of the discussion on this article, partialagreement was reached.Agreement however was not reached on that section of thearticlewhich proposed that the Respondent at the time of the closing of the juiceprocessing season could retain a total of 18 employees and could transfer the citrusplant production foremen and supervisors who had been excluded from the bargain-ing unit to jobs within the bargaining unit without regard to seniorityThe Unioncontended that supervisors should not be permitted to do the work of unit employeesbecause the number of supervisors retained would be replacing people in the unitwho would have to be laid off. The Company indicated it had a problem with re-spect to retaining such supervisors and foremen of the juice processing departmentduring the off season and wanted to provide for them in the manner as set forthaboveWith respect to article X11-"Union representatives and bulletin boards" the dis-cussion revealed that it was the Respondent's request that the grievance committeeconsist of 3 committeemen and 1 officer.The Union argued for a five-man commit-tee and the matter was set aside for further discussion.The remaining sections ofthis article were approved as written. CLINTON FOODS, INC.ArticleXIII-"apprentices" was agreed to with tha provision that if it shouldbe decided in the future to institute such a program it would be negotiated on.Article X[V-"leave of absence," was agreed to by the parties with the Respondentadvising the Union that there would be no trouble when leaves of absence were re-quested for union business particularly to attend International conventions.ArticleXV-"management clause" was not agreed to. The Union contendedthat the section dealing with the work to be performed by foremen and supervisorsconflicted with a similar section in the "seniority" article. It stated that the entirematter of foremen and supervisors performing the work of people in the productionand maintenance unit should be confined to one section.ArticleXV1-"the saving clause" was discussed with the Union requesting moretime so that it could consult its general counsel on the legal implications of thesectionArticle XVI[ was denoted "no strikes or lockouts."The Union agreed with thearticle as set forth in the proposed contract, but felt there should be more protectionfor the Union in case of wildcat strikes.The Respondent advised that it would lookinto the matter further and report back.With respect to article XVIII-"the duration clause," the Union requested more timeto check on the number of years that it wanted the agreement to run.While the discussion at the next negotiation meeting on February 9 had to doprimarily with wage items which were passed over at the previous meeting, severalother items were also discussed.The Respondent agreed to strike out certainwords in article 11, section B, which the Union requested, and agreement wasreached on the said section.The Union again took up the Respondent's prohibi-tion against union activities on company time or property.Longacre, on behalfof the Respondent, stated that it would consider striking out that section but wouldnot agree to it at that meeting. In the further discussion of the grievance procedurein article X, it was mutually agreed to change the language so that it would read"the chairman or his designated representative and three shop stewards" were tohandle grievances with management. In the Respondent's two proposed contractsto date, the starting wage of new employees set forth was to be 75 cents an hour.The Union in the discussion on wages proposed that new employees be hired duringthe probationary period at a rate of 10 cents an hour less than the prevailing wagerate for the job.Longacre agreed to the 10 cents an hour less and wanted timeto work the clause into proper language and resubmit it to the Union.The Unionthen requested increased benefits in both surgical and daily hospital rates.TheRespondent reiterated that the discussion on hospitalization insurance was a closedsubject as far as it was concerned.The meeting broke up on that note.At the next negotiation meeting held on February 12, 1953, the Respondent ad-vised the Union that it wanted to discuss the seniority provisions of the proposedcontract again for the reason that it had a problem in the plant which came upannually at about this time, because of the midseason layoff of citrus processingemployees.6Several witnesses testified that they were laid off from the juice proc-essing line in the middle of February 1953.For the purposes of discussion theRespondent suggested that instead of the seniority being divided into plantwideand departmental as previously agreed to, that it now be broken down into sec-tional seniority and departmental seniority.The sectional seniority to be furtherbroken down into the two sections of the plant, namely, the citrus producing sectionand the machinery production section.The union representatives urged the Re-spondent not to change its position because it had already obtained approval fromitsmembership on the seniority proposal previously submitted by the Respondentand argued that it was then a closed issueAs noted, the Respondent was throw-ing the matter out to the Union solely for the purpose of discussion and did notsubmit any formal proposal during this meeting.The Respondent did agree atthismeeting to eliminate from its proposed contract the clause on waiver of senioritysuggested by the Union.The matter of hospitalization insurance was again discussed at this meeting withWalker doing a great deal of talking on the improvements that the Union wantedin this regard.The reply of the Respondent was that it was a closed subject, thatthe Union could discuss it all it wanted to, but the subject was closed to the Respond-ent for this year. It appears also that both Walker and Longacre in the courseof their lengthy discussion on hospitalization insurance were interested in the bestpossible insurance that could be obtained.Longacre closed the discussion repeat-6A stipulation between the parties reveals that the 1953 midseason orange processingoperation ran from December 15, 1952, to February 25, 1953. 256'DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the statement that he was not allowed to negotiate on the matter, that it wasa closed subject.The next negotiation meeting was held on February 19, 1953.The Respondenthanded the Union a new proposal on seniority calling for sectional and depart-mental seniority as opposed to plantwide and department seniority which it hadpreviously agreed to.The Respondent maintained that it could not operate itsplant under the previously agreed to seniority provisions.The Union during thecourse of the discussion on the new seniority proposal contended that sectionalseniority in effect meant a complete reversal of Respondent's previously agreed toposition.The parties then talked about an across-the-board wage increase.TheUnion stated that it was its understanding that at the December 1, 1952, meetingthe Respondent offered a 5-cent wage increase.The Respondent's representativescontended that it made no such statement with respect to a wage increase,that evenif it had made such an offer it was nevertheless not going to grant a wage increaseat this time.The Union dropped its demand for 6-paid holidays to 5.The Re-spondent refused to comply with the Union's request that there be inserted in thecontract a clause with respect to time and a half pay after 8 hours per day for em-ployees in the machine shop operation separate from the citrus producing operation.At the February 26, 1953, negotiation meeting the union committee submitteda list of 14 points to the Respondent stating the Respondent would have to agreeto this list in order to arrive at a contract.The union committee referring back totheRespondent'sFebruary 4, 1953, contract proposal went down the proposalarticle by article and talked about the 14 points it wanted.With respect to wagesthe union proposal, included in the 14 points,was an across-the-board increase of16 cents per hour, shift differential,and job adjustments.On insurance the Unionagreed that the employees continue to pay the same amount they were then paying,however, it called for increased benefits.Discussion was had on all of the Union'sproposals.Respondent definitely would not agree to add a clause to the "recog-nition" article that the Company and the Union agree to bargain in good faithin accordance with the National Labor Relations Act, as amended.The Respond-ent stated it would take the 14 points submitted by the Union back to manage-ment to further discuss them. It also made the statement that its position withrespect to wages had been made clear previously and there was no change tobe expected.The Respondent called for a negotiation meeting on March 4, 1953, at which timeit gave its answer to the Union's 14 points,in the form of a new contract proposal(its third contract proposal).The third contract proposal contained a number ofchanges some of which had been requested by the Union during the course of thediscussions in the various negotiation meetings heretofore described,as follows:(a) Insertion of the word"citrus" in the recognition clause to more fully describethe seasonal production worker;(b) elimination of the phrase"on the part of eachemployee" from the clause on maximum productivity;(c) changed "majority ofthe employees scheduled hours for that day" to"less than 4 hours" in the clauseon wages to be paid employees temporarily transferred to other jobs; (d)alteredthe vacation clause in a minor respect whereby an employee out of work for over60 days would not thereby become ineligible for vacation;(e) eliminated the defini-tion of good and sufficient cause for discharge;(f)accepted a 5-man grievancecommittee as proposed by the Union,3members of which would be shop stewards;(g) provided for the referral of grievances to the personnel department when thedepartment superintendent was unavailable to handle them;(h) in the matter ofgrievance handling, it provided that the majority decision rather than the unanimousdecision of the arbitration board shall be final and binding on both parties;(i)deletedthe waiver of seniority clause from the article on seniority;(j)provided for leavesof absence for reasons of personal business; (k) deleted the phrase"decree of a courtof competent jurisdiction"from the saving clause and added a provision that in theevent any portion of the contract should be invalidated by governmental action suchportion should be subject to prompt negotiation;and (1) inserted a protective pro-vision for the Union in the event of wildcat strikes.With respect to the Union'sproposal on wages, the Respondent stated that it was firm in its position that therewould be no increase whatsoever.The Respondent then made the statement thatthe third proposed contract submitted to the Union at this meeting was its final firmproposal and if it was rejected at the March 6 membership meeting of the Union,itwould be withdrawn?Although as noted above the new contract proposal afforded7 It appears that prior to this meeting the union bargaining committee asked Longacreto submit to it it completed contract proposal so that it could be taken to the membershipmeeting and voted on there. CLINTON FOODS, INC.257certain protection to the Union in the case of wildcat strikes, discussion was had onthis change, with the Union disagreeing and a resultant impasse on the change.Atthe conclusion of the meeting Longacre in a private conversation with Walker andDillard said that it appeared to the Respondent that there would be a strike. Longacreinquired if the Union would permit a number of employees to come into the plant andcare for the refrigeration, the boilerhouse, and the general safety.Walker repliedthat he was sure the Union would not object and asked for a list of the people theRespondent wanted for this purpose.Walker told Longacre that the Union hadscheduled a special meeting for March 6 and asked if Respondent would permit a"shutdown meeting" so that all the employees could attend to discuss the contractand take the necessary action.Longacre replied that the employees could not bepaid for time off, that they could go whether he stopped them or not. Longacrealso stated that no action would be taken against the employees for attending themeeting.Shortly after the meeting concluded the parties reconvened at the requestof the Union.The Union asked the Respondent to supply it with a list of all em-ployees in the bargaining unit, their classifications and wage rates, as well as the rateranges, and an indication of how merit increases were granted.Longacre told theUnion it could have this material but that it would take several days to work it up.On the matter of rate ranges, Longacre told the union committee that each employeeisperiodically examined and judged with respect to merit increases and that a copyof the method of judging would be given the Union.At the March 6, 1953, negotiation meeting there were present CommissionersDuncan and McAllister of the Federal Mediation and Conciliation Service in addi-tion to the union bargaining committee and the Respondent's representatives.TheUnion presented to the commissioners points of difference between itself and theRespondent which it contended were still at issue, as follows: (a) Hours of workand overtime; (b) holidays; (c) wages; (d) seniority; (e) rewording of manage-ment clause; (f) saving clause; (g) no-strike or lockout; (h) bulletin boards; (i) aclause granting back pay to an employee reinstated under the grievance procedure;(j) safety and protective clothing; and (k) union activity on company time and prop-erty.After some discussion it appears that agreement was reached on several ofthe points of difference such as the rewording of the management clause, the no-strikeor lockout clause, bulletin boards, and the clause granting back pay to an employeereinstated under the grievance procedure.On the matter of protective clothing,the Union agreed to a clause whereby the Respondent would continue and expandwhen necessary to maintain safety clothing and equipment in the plant.Throughthe conciliation commissioners the Union then asked the Respondent whether itwould do anything with respect to the wage question that it had not previously doneand whether it would put in writing the matters agreed to at this meeting. The answersto both questions were no.About 2:20 p. in. the union committee left the negotiation meeting to attend theunion membership meeting scheduled for 3 p. m.About 2:30 p. in. practically all of the employees on the first shift whose tour ofduty ended at 3 p. M.8 left the plant for the purpose of attending the union meetingat a hall located in Ozona, Florida, several miles away from the plant.The partiesstipulated at the hearing that if called to testify most of the foremen would testifythat they did not authorize the employees to leave the plant before their tour ofduty finished.9It appears that employees on the three shifts attended the union meeting.Walkerpresented the Respondent's third contract proposal to the membership.He readthe contract completely, noted the changes which were made in the third contractproposal and thereafter a vote of the membership was taken.The membership re-jected the Respondent's third contract proposal.Upon the rejection of the Respond-ent's contract a secret ballot of the membership was taken to determine whether ornot the employees wanted to go out on strike.They voted to strike on March 9if in the interim agreement was not reached on a contract.1° The votes to reject thecontract and to go on strike took place at about 4 p. in.After the first shift employees left the plant at about 2.30 p. m. to attend the unionmeeting, it appears that the plant gates were locked and employees reporting forwork on the 3 p. m. shift were unable to gain admission.Thus Luther Emanuel,lead maintenance man on the second shift, testified without contradiction that on5 Only the leadmen woiked until 3 30 p in9The General Counsel adduced evidencefrom WilliamBalfour,a leadman, who testifiedthat SuperintendentMobleypermitted him to leavethe plantWallaceJTeal testified he received permission from his foreman Jack Wallace to takehis personal tools out of the plant and was given a pass for that purpose10The vote to strike was 200 and some odd in favor with 20 against 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDor shortly after 3 p. m. on March 6, he found the south gate of the plant closed.Heusually entered this gate to go to work.He then attempted to enter through asmaller gate and was stopped by a guard who told him he had orders not to allowanyone into the plantEmanuel inquired about his paycheck and was told to obtainitat the north gate.Emanuel further testified that after this incident he returnedto the union meeting.LesterMyers testified without contradiction that on March 6 between 2 45 and3 p. m. he was returning to the plant from Tampa, Florida, in a company truckwhen he saw a group of employees standing out in the street in front of the plant.The guards allowed Myers to enter the gate with his truckHe stated he saw some25 to 50 people standing around on the outside of the plant.Upon leaving theplant by the south gate, Myers stated he saw only the guard stationed there andthat no employees were present. Similarly employees Kenneth MacWatters andJ.B.Worsham, who reported for work on the third shift at I i p m., testified thatthey found the gates locked and the plant not operating.Both were refused admit-tance to the plant.As previously noted the vote of the membership to reject the contract and to goout on strike was taken at 4 p mBalfour, a union bargaining committee member,who attended the union meeting testified that after the contract was read it wasabout 20 minutes to 4 or after that, and some of the men started to "squawk" aboutbeing locked out.The General Counsel however did not adduce any other evidencefrom employees that they spoke to the gathered membership, before the actual strikevote was taken at the union meeting regarding the fact that they were unable togain admittance to the plant.At about 5 p m. Walker informed Personnel Manager Burton of the action takenat the union meeting, namely the rejection of the Respondent's third contract pro-posal and the strike which would take place on March 9 if the Respondent and theUnion did not reach an agreement in the meantimeWalker also told Burton thatthe employees were ready to go back in the plant at that time. Burton repliedthat "it's not necessary for them to come back in."On March 7, Walker and Dillard in behalf of the Union met with Longacre andClarke and Federal Mediation and Conciliation Service Commissioners McAllisterand Duncan at the Hillsboro Hotel in Tampa, Florida.The Union and the Respond-ent stated their respective positions to the conciliation commissioners.No ground forsettlement was found by either side.The Respondent thereupon stated that all ofits contract proposals previously submitted were withdrawn.On March 9, the Union began picketing the plant.C. Events subsequent to the inception of the strikeOn or about March 11, 1953, the parties met again. In addition to the regularRespondent's representatives, Personnel DirectorWallace entered the negotiationsfor the first time.Representatives of the Federal Mediation and Conciliation Servicewere present and explored the possibility of a settlement.The parties stated theirpositions.No ground was found for settlement and the meeting adjourned.On April 1, 1953, the Union filed its original unfair labor practice charge withthe Atlanta Regional Office of the Board.Sometime after the filing of the charge and before the negotiation meeting ofApril 17, Mitchell, in a telephone conversation with Longacre, requested that theRespondent meet with the Union to continue the negotiations.Longacre remarkedthat the Union had filed unfair labor practice charges and that the Respondentwould not meet with it until the charges were withdrawn.Mitchell imploredLongacre to meet with the Union "anyway" which Longacre refused to do.Therecord reveals that a withdrawal request of the unfair labor practice charges wasfiled by the Union under date of April 16, 1953.On April 17, 1953, while the strike was still in progress the parties again met.In addition to the representatives of management previously noted there were inattendance Mark Candee, Respondent's vice president and general counsel, and oneChellThe union bargaining committee was augmented by the presence of WalterMitchell, International vice president.Representatives of the FederalMediationand Conciliation Service also attended.The record does not reveal whether theApril 17 meeting was scheduled before or after the filing of the April 16 withdrawalrequest of the unfair labor practice charges previously insisted upon by the Respond-ent before it would again meet with the Union in a negotiation session.The April 17 meeting was opened by the conciliation commissioner.Mitchell,according toWalker, made the statement that it was his understanding that nomeeting could be held until the unfair labor practice charges had been withdrawn.He thereupon asked Candee if that was right and Candee replied yes.A stipulation CLINTON FOODS, INC.259received in evidence sets forth that after the opening of the meeting by the UnitedStates conciliator,Mitchell held a copy of the withdrawal request in his hand, thatupon seeing said copy in Mitchell's hand, Candee requested the copy which Mitchellgave to him; that Candee made no other comment or remark with respect to saidwithdrawal requestThe meeting then proceeded with the parties outlining theirdifferences with a view to reaching agreement.Seniority, union activity on com-pany time and property, wages, rate ranges, and a strike-settlement clause werediscussed.Respondent stated that it believed there was "a definite basis for explora-tion in the end of the season layoff" and suggested a "different yardstick" for withinseason layoffs.With respect to the clause "no Union activities on Company timeor property" the Respondent thought that it could submit a clause which would beacceptable to both partiesWith respect to wages the Respondent made the state-ment that it was a "tough issue" and it did not think it would be able to do anythingabout it at that meeting.On rate ranges the Respondent promised to explore thepossibility of establishing an automatic progression system instead of the existingmerit system.With respect to the strike-settlement clause the Respondent madethe statement that it would be hard on "the people the Company had hired" andasked for a suggestion from the Union.During the course of the meeting theRespondent voluntarily gave the Union a schedule of comparative wage rates inthe citrus industry including the Respondent's plant.The meeting then adjourned.On April 27, Walker handed Plant Superintendent Clarke the following letter-On this 27 day of April 1953 Local 514, International Chemical Workers Unionmakes unconditional application for return to their jobs of all employees indi-vidually and collectively.Those employees who have not been informed of thisaction will make unconditional application upon notice.Very truly yours,T. T. WALKER,International RepresentativeInternational Chemical Workers Union.Walker asked Clarke after handing him the letter if it was sufficientClarkeanswered in the affirmative.Clarke then inquired of Walker if "that" means therewould be no more meetings.Walker stated that the Union stood ready and willingto meet at any time and that he assumed meetings would continue.On or about April 24, Mitchell orally requested the Regional Office of the Boardto rescind the Union's withdrawal request of the unfair labor practice charges pre-viously filed on April 16 John Getreu, Regional Director of the Board's TenthRegional Office advised Mitchell by letter dated April 24 that in accordance withhis oral request the Regional Office of the Board was considering the recision ofhis recently filed request for withdrawal of the charge and reassigning the case to afield examiner for the completion of the investigation.On May 6, the parties met again in a negotiation meeting in the presence of theFederalMediation and Conciliation Service commissioners.Comment was madeby Wallace, on behalf of the Respondent, that since the unfair labor practice chargeshad been iemstated by the Union it threw a cloud over the meeting and nothingcould be gained by such a tactic.He stated further that the purpose of doing itwas for collective bargaining.The Union responded with the comment that theunfair labor practice charges were not reinstated with a view to gaining the upperhand in the collective-bargaining relationship and that the Union was still readyto reach an agreement with the RespondentThe parties were then separated bythe conciliation commissioners and the Respondent submitted a 14-point proposalto the Union as followsNo wage increase, time and a half only after 40 hours,no paid holidays and no additional holidays; no shift differentials, no checkoff ofunion dues, no reporting time pay, call-in pay for 3 hours of straight-time pay; nogrievance committee as agreed to previously but in its place an employee with agrievance could process the same through a shop steward; sectional seniority, nounion activity on company time or property, leave of absence based on individualrequests but none for union business, termination date of contract to be as of thecertification date September 11, 1953; no automatic restoration of employees, ii andiiAt the March 6 negotiation meeting the Union requested a clause granting back payto an employee reinstated tinder the grievance procedureA conipromise was ieached onthis agreement during the March 6 meeting369028-5 6--v of 112-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDa strike-settlement clause.12The Union then counterproposed with the following:,(1)Seniority on a plantwide and departmental basis,(2) 7 percent wage increase,across the board;(3) 5 paid holidays,straight time if not worked and double timeifworked;(4) shift differential of 4 cents for the second shift and 6 cents for thethird shift;(5) automatic progression on wage ranges based on time factors asdiscussed in the meeting of April 17,1953,(6) contract tentatively agreed to onMarch 6, 1953;(7) either eliminate entirely the no-union activity on company timeor property clause or qualify the same in accordance with discussion of the negotia-tion meeting of April 17, 1953, and(8) a strike-settlement clause which would in-clude the return of strikers to jobs without discrimination,correct any discriminationin effect at the present time, back pay for all employees"locked out,"back payfor all lost wages from date of application by the Union,adequate time to reportfor work after notice the job is available to all employees out of the area.Theconciliation commissioners then called the respective parties back into joint sessionatwhich time they discussed their individual proposals and were unable to reachagreement.Another meeting was called for and held June 12,1953.Itwas presided overby the commissioners of the Federal Mediation and Conciliation Service.Respond-ent after studying the proposals of both sides reported to the meeting that it hadscraped the barrel and offered no changes in its position taken in the meeting onMay 6. It explained that it wanted to clarify the "strike-settlement clause"and thatitdid not intend to have such a clause confused with the unfair labor practicescharges which were pending before the Board.Mitchell on behalf of the Unionstated that if there was no change in the Respondent's position the Union did notchange its position with the result that the meeting was recessed.No further meetings were held to discuss a proposed contract as a whole.Or or about September 12, Personnel Manager Burton spoke with Walker andrequested that the Union's representatives attend a meeting with the Respondent todiscuss bonus and incentive payments.At the June 12 meeting the Respondent ex-plained that it wanted to put into effect a production bonus plan.It related that thedetails had not all been worked out and a discussion then ensued on such plan. TheUnion read a prepared statement in which it expressed its opposition to any bonusplan for the reason that it would be available to only part of the employees andwould discriminate against employees in the bargaining unit.The Union gaveseveral other reasons for its opposition to the bonus plan. In the course of thefurther discussionMitchell inquired what would be done if the Union decided thatthe proposed bonus plan would be a bad thing and made a request that it not be putinto effect.Wallace stated that it would be put into effect anyway,that Respondentwas not thereby taking anything away from the employees but was trying to helpthem.The Respondent indicated that it would be willing to bargain on the produc-tion quotas under the proposed bonus plan.Similar meetings to discuss the pro-posed bonus plan were held between the parties on October 10 and December 15,1953.The parties were unable to agree on any proposed bonus plan at the saidmeetings.At the last meeting held between the parties on December 15, 1953,the Respondent offered a 3-cent an hour wage increase.At some later date whichthe witness was unable to recall, the Union stated it would accept 8 cents an hourand no agreement was reached on the matter of a wage increaseNo furthermeetings were held between the parties.Conclusions Regarding the Bargaining Engaged in During the Period October 3,1952 13 and March 1953,the "Lockout"on March 6, 1953; and the StrikeIt is the General Counsel's contention that the Respondent refused to bargaincollectively in good faith with the Union, and that that was a cause 14 of the strikewhich took place on March 9, 1953. In addition the amended complaint spellsout 12 specific instances of allegedper serefusals to bargain(set forth in detail in19 On direct examination Walker testified that the Company through the conciliationservice requested a "full settlement clause" whichwouldsettle all outstanding issuesbetween the Respondent and the Union including the unfair labor practice charges beforethe BoardOn cross-examination however Walker stated that he understood the strike-settlement clause to relate only to back-pay claims,reinstatement claims, and not to theunfair labor practice charges pending13The original unfair labor practice charge in this matte,was served on the Respondenton April3, 1953TheSection 10(b) date therefore is October 3, 195214The other cause according to the General Counsel was the alleged lockout of the em-ployees on March 6, 7,and 8,1953,which will be discussed hereinafter. CLINTON FOODS, INC.261the statement of the case)some of which occurred before the strike,and which,according to the General Counsel were contributing factors in causing the strike.The General Counsel further contends in his brief that in spite of the manymeetings,extended discussions,and concessions by the Respondent in the courseof bargaining,"there can be no doubt that the strike was an unfair labor practicestrike and not an economic strike," because of the numerous instances ofper serefusals to bargain.We turn our attention therefore to the refusals to bargain which the Respondentallegedly engaged in before the strike and which have been characterized asper seby the General Counsel.The first of suchper serefusals to bargain alleged in the amended complaint is thatRespondent on and after October 23,1952, refused to bargain concerning a groupinsurance plan for its employees.The Union'sproposed contract of October 1, 1952, contained a clause thatgroup insurance be providedby theRespondent for its employees,such insuranceto be the subject of negotiation and mutually agreed upon by the parties. I havefound above that at subsequent bargaining conferences when the subject of insur-ance and hospitalization was raised by the Union,the Respondent in each instancereplied that it was a closed matter,15 that the Respondent had changed plans, thatno changes would be made in the insurance plan this year,and that he(Longacre)was not allowed to bargain on the matter.True,the Respondent did discuss thesubject of insurance but with its mind made up that no changes would be madeand only after it placed the Union on notice that such discussions would in effectbe a waste of time.The record reveals that in spite of the Respondent'spersistent statements thatitcould not change its insurance plan and that it was not allowed to bargain onthe matter,the plan which became effective October 1, 1952, was unilaterally revisedin certain respects as of January 1, 1953.16That group insurance is a subject on which Respondent is required to bargaincollectively is too well established to require discussion.Standard Oil Company,92 NLRB227; Inland Steel Company,77 NLRB 1,enforced170 F. 2d 247 (C. A. 7),cert.denied 336 U. S. 960. Indeed, the Respondent admitted its responsibility tobargain on group insurance on at least one occasion in the course of the bargainingnegotiations.Even though Respondent discussed group insurance with the Union on severaloccasions it did so with a "closed mind"that there would be no change in its plan.On other occasions it declined outright to bargain on the subject.Accordingly,Ifind that by such action and by its unilateral action in amending the groupinsurance plan there was a refusal to bargain by the Respondent within the mean-ing of Section 8 (a) (1) and(5) of the Act.The amended complaint next alleges asa per serefusal to bargain that through-out the negotiations the Respondent refused to bargain concerning merit wage in-creases and promotions for employees within the bargaining unit and on and afterFebruary 26, 1953, refused to furnish information concerning the factors con-sidered in granting merit wage increases to employees.I have found that the matter of promotions was discussed at negotiation sessionson October 28 and December 1, 1952. The Respondent took the position thatsuch matters were solely its responsibility,but that any unit employee feeling him-self aggrieved by such decision could resort to the grievance procedure up to butnot including arbitration.InAmerican National Insurance Company,343 U. S. 395, the Supreme Courtheld that bargaining for a management functions clause which contained languageon promotions similar to what Respondent proposed to the Union herein was notper seviolative of the Act.It is clear from the record that the Union made its request for a list of allemployees in the bargaining unit, their classifications and ratesof pay,and informa-tion as to the method used by Respondent in determining merit increases withinthe rate range,on March 4,1953, and not before.The Respondent agreed to16Under date of September 24, 1952, the Respondent filed an application with theTravelers Insurance Company for a group accident and sickness policy for its employeesat several of its plants including the Dunedin plant. It also gave Travelers a $500 checkas a binder for said policyThe policy, while not executed until January 23, 1953, wasmade effective as of October 1 195)2iiThe only change in the policy between these dates was an increase in the "additionalhospital expense benefit" which was raised to 15 times the daily room and board benefitfrom 10 times, at no extra cost to the employee 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnish it,and on March 9 gave the Union a list of all the employees in the unitshowing classifications and rates of pay.17The Respondent also explained totheUnion that its procedure on merit increases was informal,that employeeswere judged periodically and that increases were granted upon the recommenda-tion of supervisors and foremen after review by the plant manager and personneldirector.18Upon the foregoing I find that prior to the date of the strike the Respondentdid not refuse to bargainper seon promotions and merit increases nor on the furnish-ing of information on classifications,rates of pay, and methods of determiningmerit increases.The refusal by Respondent on and after November 28, 1952, to incorporatein any bargaining contract,a clause concerning the safety and health of its em-ployees, despite the fact that it agreed to comply with the provisions of the proposedclause is also alleged asa per serefusal to bargain.Ihave found above that during the first month of bargaining (meetings ofOctober 23 and October 28) the Respondent stated that safety and health of theemployees "wasn't anybody else's damned business"and it would not agree to ajoint committee as the Union requested.At the November 28, 1952, meeting while it would not agree to a safety and healthclause in a contract,it did agree to continue to furnish and maintain protective cloth-ing and equipment for the safety and health of the employees and expand this servicewhen necessary.It also agreed to the participitation of two union representatives onthe existing plant safety committee,but without"voice" in the formulation of policy.At theMarch 6, 1953, meeting the parties agreed to a contract clause coveringsafety and protective clothing.Thus it is obvious that as negotiations progressed theRespondent granted concessions on the safety and health clause as demanded by theUnion.The law is clear that it is a violationof the Act for a partyto refuse to executea written contract incorporating any agreement reached by the parties in collective-bargaining negotiations.Section 8(d) of the Act.H. J. Heinz Co. v. N.L. R. B,311 U. S. 514.Indeed, if we had merely to consider Walker's testimony,that afterreaching agreement on additional items includingthe safetyand health clause at theMarch 6 negotiation meeting the Respondent did not agree to include them in awritten contract,there would be no problem.However, the record reveals that thenegotiation meeting had already adjourned,the Respondent's representatives left themeeting place,and it was at this point that Walker requested Commissioner McAllisterof the Federal Mediation and Conciliation Service to inquire if Respondent would putinto writing the clauses which were mutually agreed upon at the meeting.Commis-sionerMcAllister,according to Walker, came back with the answer"no."Thus it isclear that there is no probative evidence that the request was ever communicatedto the Respondent either by Commissioner McAllister or the Union and we are leftonly with Walker's hearsay testimony,on which I will not base a finding.On theother hand,the record reveals that when Respondent submitted its second and thirdcontract proposals to the Union,there was included in writing the changes in variousclauses agreed to by the parties in the intervening bargaining sessions between the writ-ten proposals.Based on such actual experience there is no reason to believe that iffinal agreement was reached by the parties the Respondent would not have incorpo-rated same in a written contract.Upon the foregoing I find that Respondent did notrefuse to incorporate a safety and health clause in a written contract as alleged in theamended complaint.It is the General Counsel's contention as set forth in his brief that there are manyinstances throughout the bargaining negotiations of the Respondent withdrawing cer-tain proposals made by it, in some instances already agreed upon by the parties. Theamended complaint specifically alleges asa per serefusal to bargain the withdrawingby Respondent on February 19, 1953, from an agreement previously reached by itwith the Union on a seniority clause to be incorporated in a proposed collective-bargaining agreement.The Union's original contract proposed a combination of plant seniority and de-partmental seniority.Plant seniority was to prevail over departmental seniority inlayoffs and rehiring,whereas departmental seniority was to prevail over plant seniorityin promotions and demotions.The Company'soriginal proposal provided only for17 Previously the Respondent had attached to its contract proposals a list of the rateranges for each classification.18 It is noteworthy that at the April 17, 1953, negotiation meeting when the subject wasagain discussed the Respondent stated it would investigate the Union's suggestion of theestablishment of an automatic progiession system within the rate range. CLINTON FOODS, INC.263departmental seniority.The seniority clause was perhaps one of the most thoroughlydiscussed issues between the parties throughout the course of the bargaining negoti-ations.After protracted discussions the Respondent capitulated to most of theUnion's demands on this issue and at the November24, 1952,meeting submitted anew seniority clause wherein seniority was broken down into plantwide and depart--mental.Thereafter the Respondent's second contract proposal ofFebruary 1953,whichcontained the November 24, 1952, seniority clause was discussed and the partieswere for all practical purposes in agreement.Thispicture changed however when the Respondent at the February 12, 1953,meeting told the Union that it was faced with a problem on seniority and desired todiscuss it further.The record reveals that at about this time the Respondent waslaying off people engaged in the citrus juice processing operation because the midseasonjuice processing was about to end.The season actually ran from December 15,1952, to February 25, 1953Some of the employees were transferred to the me-chanical operation.The Union urged Respondent not to change the position pre-viously agreed upon particularly since its membership had been apprised of it anditwas acceptable to them.The Respondent appeared at the February 19, 1953,meeting with a new writtenproposal on seniority which did away with plantwide seniority and in its place sub-stituted sectional seniorityThe Respondent explained that because its mechanicaloperation 19 was so completely different and separated from the citrus processingoperation,it could not operate under plantwide seniority.After furtherdiscussion onthis issue the Union also changed its position and at the meeting asked for plantwide,departmental, and sectional seniority to be applied differently to temporary layoffs andindefinite layoffsAs heretofore found the Respondent's third contract proposal ofMarch 4, 1953,provided only for sectional and departmental seniority.While under certain circumstances an employer's change of position may be indiciaof bad faith in collective bargaining,N. L.R. B.v.National Shoes,In., 208 F. 2d 688(C. A.2), N. L.R B. v TaorminaCo.,207 F. 2d 251 (C. A. 5),I am unable to findany cases which hold it to bea per serefusal to bargain.Furthermore,in the instantsituation the Respondent explained its reasons for its change in position and from allthat appears in the record such reasons were bona fide and not made with an intent toavoid reaching agreementIndeed,the Union also changed its position on this issueto include sectional seniority among other types,an indication that it recognized such aproblem existed.I find that Respondent did not refuse to bargainper seby withdrawing on February19, 1953, a seniority clause previously agreed to by the parties.As found above the three proposed contracts submitted by the Respondent to theUnion in the course of negotiations prior to the strike contained a clause prohibitingunion activity on company time or property.The amended complaint alleges thatthe Respondent's insistence upon incorporating such a clause in any contract with theUnion wasa per seviolation of Section8 (a) (5) of the Act.I am unable to conclude on the basis of this record that even though Respondentincorporated the clause prohibiting union activity on company time or property ineach of its contract proposals, its demands on this issue were beyond the negotiationstage and that an impasse had been reached on such proposal.The fact isthat whenthis issue was discussed at the February 4, 1953,negotiation meeting,the Respondentexplained that the clause was not designed to cause anyone to lose his job, but was fora preventive purpose,namely,to stop employees from congregating in the plant dis-cussing union organizationThe Respondent made clear to the union representativesthat it would not attempt to stop shop stewards from obtaining union authorizationcards from new employees,20 or prevent employees from talking to designated unionofficials about grievances within the scope of the grievance procedure.Further indi-cation that this issue was not beyond the negotiation stage appears from the factthat at the bargaining session held on April 17,1953,Respondent told the Union thatit thought it could give it a clause acceptable to both parties.There is not a scintilla of evidence in the record to show that Respondent con-tinued to include the clause in each of its proposed contracts to favor antiunionemployees as against union adherents.It is the Respondent's contention set forth in its brief that it was merely bargainingfor the inclusion of the said clause in a contract which it had the right to do underthe law. Indeed,the Board has previously given its sanction to bargaining contractsin It was then engaged in building pontoon bridges under Government contract.Dillard, president of the Union,testified that quite oftenvv bile atwork be was handedsigned union application cards andmoneyby newemployees.No one in management spoketo him about such activities 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich prohibit union activities by nonsupervisory employees on an employer's prem-ises duringemployees' nonworking hours.Fruitvale Canning Company,90 NLRB884;May Department Store Company,59 NLRB 976;North American Aviation,Inc.,56 NLRB 959I find based on the above and the record as a whole that the Respondent did notrefuse to bargainper seby including a clause prohibiting union activities on com-pany time or property in its three proposed contracts.It is further alleged that the Respondent's attempt in or about January 1953, topersuade the union bargaining committee to withdraw from the Union and bargainunilaterally with it wasa per serefusal to bargain.I have found above that the January meeting with the union committee was called byRespondent in an attempt to carry on negotiations and wind them up if possible.No negotiations however took place after Dillard remarked that whereas he did notknow of anything to prevent him from negotiating, he would rather not do it in theabsence of the International representative.True, Longacre stated that he saw no reason for having the International sinceRespondent had gotten along in the past and he saw no reason why it could not doso inthe future.I do not construe such statement by Longacre as an attempt atunilateral bargaining with the three members as contended by the General Counsel inhis brief.This is particularly so when we view the statement in context for shortlythereafter Longacre requested Dillard to reach Walker so that the parties could pro-ceed with the contract negotiations on the same level as previously.At most Long-acre's statement was an expression of opinion within the purview of Section 8 (c) ofthe Act.I find that Respondent did not attempt to persuade the union bargaining commit-tee to withdraw from the Union and bargain unilaterally with it.Having disposed of the allegedper serefusals to bargain prior to the strike, thenext issue for decision is whether the totality of Respondent's negotiations during thisperiod constitutes bad-faith bargaining within the meaning of the ActWithin thisframework, an important question to decide is whether Respondent's actions withregard to wages were indicia of bad-faith bargaining.While it does not appear from the record that the Union at the outset of the nego-tiations demanded any specific amount of wage increase, the question was discussed,with the Respondent taking the position that it would not grant a wage increaseThe Respondent's position remained firm until the December 1, 1952, negotiationmeeting.As heretofore found, during the general discussion of money matters atthe latter meeting, Longacre told the Union that it need not expect to receive anymore than the 5-cent per hour across-the-board wage increase given the Respondent'sAuburndale plant employees.Longacre was asked if that amount could be con-sidered as the Respondent's proposal.He laughed, said yes, and shook his headaffirmatively.There is no evidence in the record that the Union accepted or rejectedthe offer at that time.The next across-the-board wage increase discussion was at the February 19, 1953,meeting at which time the Respondent changed its position. It denied to the Unionthat it had made an across-the-board wage increase offer at the December 1, 1952,meeting, and stated that even if it had made the offer, it was in effect retracting itand would not grant a wage increase.At the February 26, 1953, meeting the Union made its first specific demand foran across-the-board wage increase. It proposed a 16-cent per hour increase as oneof the items in a 4-point wage program. The Respondent did not shift its positionAt the March 4, 1953, meeting the Respondent made a slight concession and offereda wage-reopening clause for October 1953, which the Union rejected.It appears clear from these findings and the record as a whole that the parties.were at all times from October 1952, to the date of the strike, negotiating in an at-tempt to arrive at an agreement in the matter of wages.Under these circumstancesthe Respondent's December 1 offer which was neither accepted nor rejected by theUnion was not a settled matter 21 upon which it could not change its mind at a laterbargaining conference.As the Board stated in its recent decision in R. JOil & Re-fining Co., Inc.,108 NLRB 641, "Regardless of whether hasty or unreasonable with-drawals of specific concessions painstakingly achieved indicate bad faith in bargain-ing ina particular context, it does not follow that a party to collective bargainingis, in allcontexts, rigidly bound to each and every tentative decision reached."51 That it was not is borne out by the Union's subsequent demand for a 16-cent per hourincrease CLINTON FOODS, INC.265Ifind that Respondent's retraction of its December 1 wage increase offer whenviewed in the context of all of the bargaining sessions from October 1952 to thedate of the strike does not indicate bad faith.The relevant mandate of the Act with respect to the duty to bargain is simple inlanguage, but broad in its import.Both sides are required to "meet at reasonabletimes and confer in good faith with respect to wages, hours, and other terms andconditions of employment, or the negotiation of an agreement, or any question aris-ing thereunder..' 22While the duty to bargain "does not compel either partyto agree to a proposal or require the makings of a concession," 23 it is well settled thatthe Act requires the employer to bargain in good faith with respect to the subjects,above mentioned and with a sincere desire to reach agreement.Willingness to meet,or merely meeting with a union does not satisfy the statutory obligation to bargainOn the other hand, Respondent's failure to make concessions or the fact that an im-passe was reached on matters within the scope of compulsory bargaining do not,standing alone, establish the bad faith which is violative of the Act.The real issueiswhether or not Respondent was dealing in good faith or engaged in mere surfacebargaining without any intent of concluding an agreement on a give-and-take basis.N L. R. B. v Whittier Mills Co.,111 F. 2d 474 (C. A.5); N. L. R. B. v. AthensManufacturing Co.,161 F. 2d 8 (C. A. 5);N. L. R B. v. Tower Hosiery Mills, Inc,180 F. 2d 701 (C. A. 5).The standards of good-faith bargaining must be applied to the facts of each caserather than by broad rules and prohibitions.N. L. R. B. v. American National In-surance Co,343 U. S. 395.Where, as in this case, there has been no outright refusal to meet or bargain withthe Union, but a series of meetings over a period of months without final agreement,the problem is a complex one.As the court said inN. L. R. B. v. Reed & PrinceManufacturing Company,205 F. 2d 131 (C. A. 1) cert denied 346 U. S. 887,"in such a case the question is whether it is to be inferred from the totality of theemployer's conduct that it went through the motions of negotiation as an elaboratepretense with no sincere desire to reach an agreement if possible, or that it bargainedin good faith but was unable to arrive at an acceptable agreement with the Union."There is no evidence in the record from which it can be found or inferred thatthe Respondent approached the bargaining table with a fixed determination notto reach any agreement.As set forth in detail above the Respondent met with the Union in some 18bargaining conferences prior to the date of the strike, submitted three bargainingcontracts to the Union, and engaged in extended discussion not only on its proposalsbut on the Union's proposals as well.Furthermore, in the course of bargaining,the Respondent as found above did make concessions.True, the concessions wereprimarily as to noneconomic issues and with the exception of meeting the Union'sdemands for payment of wages to injured employees, equal distribution of overtimework, employees on probation to be paid not less than 10 cents below the minimumrate for the job on which he works, a reduction in the number of hours of annualwork from 1,750 to 1,500 for vacation eligibility, and vacation pay in advance, noother economic concessions were made by the Respondent.However, as the Fifth Circuit Court of Appeals recently stated inTexas Foundries,Inc. v. N. L. R. B.,211 F. 2d 791, ". . . the failure of an employer to agree toterms deemed reasonable by the board is not a proper basis for finding that anemployer has been guilty of bargaining in bad faith."The rule relative to good-faith bargaining is well stated inN. L. R. B. v. Cherokee Hosiery Mills,196 F. 2d286 (C. A. 5), as follows: "It is true that the parties were unable to reach anagreement, but that of itself does not constitute a refusal to bargainNot capitulationbut bona fide effort is the criterion."In spite of the finding previously made that Respondent refused to bargain onthe subject of insurance, I find based on the above and the substantial evidence inthe record as a whole, that Respondent during the period October 1952 to the dateof the strike, bargained hard but did not fail to bargain with the Union in good faith.Was the shutdown of the plant on March 6, 1953, an illegal "lockout" as allegedin the amended complaint?The Board has held in certain circumstances that ifitwas in reprisal for or to checkmate the threatened strike activity of the employees,theAct has been violated.SeeSpalding Avery Lumber Co.,103NLRB 1516;Continental Baking Co.,104 NLRB 143. The burden of proof is upon the GeneralCounsel to establish his allegations by a preponderance of the evidence.I have found above that at the conclusion of the March 4 negotiation meetingLongacre told Walker and Dillard that it appeared to the Respondent there would22 Section S (d) of the Act.'Ibut. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe a strike and requested the union representatives to agree to maintenance coverageof the plant.Walker and Dillard did not deny that there would be a strike nor didthey attempt to disabuse Longacre's mind of the imminence of a strike.On thecontrary they readily agreed to Longacre's request.In addition to the above noted conversation it appears that the Respondent hadother notice of the imminence of a strike from the general talk around the plant.Thus Johnie Bowden, a third shift employee testifying as a witness for the GeneralCounsel, stated that about a week before March 6, employees working around him,who were union members, told him the Union was going to have to call a strike.The walkout of the plant employees at 2:30 p. m. on March 6, before the com-pletion of the first shift, resulted in a complete shutdown of the plant so far as thefirst shift was concerned.Since the union meeting was called for 3 p. m. and itwas expected that employees on all shifts would attend, it was not unreasonablefor Respondent to assume that the second shift employees would also attendInview of these circumstances and the imminence of a strike of which Respondenthad notice, I can only infer that the shutdown was the result of the exercise ofreasonable business prudence by Respondent.Upon the conclusion of the union meeting Walker informed Personnel ManagerBurton of the membership's action and that the strike would commence on themorning of March 9, if the parties were unable to reach agreement on a contractin the interim. It will be recalled that at the negotiation meeting that day Re-spondent gave the Union its final contract proposal and indicated it would withdrawthe proposal if the same was rejected by the Union.Walker advised Burton thatthe employees "were ready to go back in the plant at that time." 24 Burton stateditwas not necessary for them to come in. It must be borne in mind that this wasa Friday afternoon, and Respondent had notice of the strike to take place Mondaymorning; the mid-season juice processing operation was shut down on or aboutFebruary 25, 1953, and did not commence again until about April 13, 1953; andthat only a small percentage of the employees worked on Saturday or Sunday.25In effect what the Union was asking for when it stated the employees were readyto go back in the plant on Friday at 5:30 p. m. but would be out again on strikeon Monday morning if agreement on a contract was not reached in the meantime,was that Respondent accommodate several shifts of employees who were willingto work until the strike became effective.Under such circumstances I do not thinkitwas unreasonable for Respondent to have kept its plant gates closed to awaitthe strike on Monday morning.Of significance is the fact that no evidence was adduced by the General Counselto show that the shutdown of the plant was motivated by union animus or that itwas in reprisal for the threatened strike.Of further significance is the fact thatthere is no proof in the record that during the course of bargaining up to March 6Respondent engaged in antiunion conduct.On the basis of the above and the record as a whole, it is my opinion that theGeneral Counsel has not sustained the burden of proving that the shutdown ofthe plant on March 6 was discriminatory, in violation of Section 8 (a) (3) of the Act.In view of my conclusions that the General Counsel has not proved that theRespondent failed to bargain with the Union in good faith up to March 6, 1953, andthat the plant shutdown was not discriminatorily motivated, it follows that thestrike of the employees which commenced on March 9, 1953, was an economicstrike and I so find.In arriving at this conclusion I have considered the finding previously made thatRespondent's refusal to bargain with the Union on insurance and hospitalizationwas violative of the Act.However, since this was the only unfair labor practiceprior to the strike it must be determined whether such conduct was the causalrelationship to the strike.On the basis of the record as a whole, I am convinced that there was no causalrelationship between the Respondent's refusal to bargain on insurance and the strike.Thus it appears that at the March 6 negotiation meeting, the Union did not includeinsurance as one of the essential issues before agreement on a contract could bereached.Moreover, it appears clear that strike action was taken by the Unionbecause of its failure to obtain a complete collective-bargaining agreement and notbecause of the isolated action of Respondent in refusing to bargain on insurance. SeeJordan Bus Company and Denco Bus Lines, Inc.,107 NLRB 717.24 It was then 5 30 p inAlthough Kinsey a maintenance worker,testified he worked on Saturdays and Dix,an emplovee in the receiving department testified he was scheduled to report for workon SaturdayMarch 7,to help unload sonie freight cais, it does not appear front the recordthat productionemployeesworked on Saturdays or Sundays CLINTON FOODS, INC.267Conclusions Regarding the Bargaining During the Pendency of the Strikeand ThereafterRequiring the Union on or about April 15, 1953, to withdraw an unfair laborpractice charge filed against Respondent with the Board, as a condition precedentto further contract negotiations is alleged in the amended complaint asa per serefusal to bargain.The General Counsel also contends in his brief that such insist-ence by the Respondent of the withdrawal of the charge as a condition to executionof a bargaining contract or further bargaining meetings converted the economic strikeinto an unfair labor practice strike.I have found above that subsequent to the strike but sometime prior to April 17,1954,Mitchell requested Longacre to set a conference with the Union to resumebargaining negotiationsLongacre replied that the Union had filed unfair laborpractice charges with the Board 26 and Respondent would not meet until the chargeswere withdrawn.Mitchell asked that the parties meet in spite of the filing of theunfair labor practice charges, but Longacre refused.A withdrawal request of theunfair labor practice charges was thereafter filed with a Board field examiner underdate of April 16, 1954.The parties met in a negotiation meeting on April 17, 1954.27There is a conflict in the record as to the remarks of Mark Candee, Respondent'svice president and General Counsel, at the opening of the meeting 28 which I findunnecessary to resolve in view of the finding hereinafter made.The meeting pro-ceeded amicably and the record establishes that the parties bargained in good faith.As heretofore found the discussions related to seniority, the "no union activity oncompany time or property," rate ranges, strike settlement clause, and wages.TheRespondent also gave the Union a comparative schedule of rates for the differentcitrus plants in Florida.On April 27, the Union terminated the strike upon the submission of a letter (copyset forth in detail above) by Walker to Clarke.It is a well-established principle that the filing or pendency of unfair labor practicecharges does not relieve an employer of his duty to bargain. SeeN. L R B. V.Taormina Co., supra; The Borden Company,108 NLRB 807. Thus, by Longacre'srefusal of Mitchell's request to set a bargaining contract for the resumption of nego-tiations with the Union, the Respondent violated Section 8 (a) (5) and (1) of theAct, and I so find.We turn next to the General Counsel's contention that by the commission of thisunfair labor practice, the strike then in force, which I have found to be economicwas converted to an unfair labor practice strike.As the Board stated in its decision inHarcourt and Company, Inc.,98 NLRB 892:It is well established that an employer's unfair labor practices during an eco-nomic strike do notper seconvert it into an unfair labor practice strike, absentproof of causal relationship between the unfair labor practices and the pro-longation of the strike.2inAnchor RomeMills.Fnc,86 NLRB 1120; De SotoHardwood FlooringCo, 96NLRB 382 In the AnchorBonk Malis, Inc,case the employer wrote to three strikingemployees stating that they would be discharged if they did not apply for their jobsby a ceitam (lateThe Board found the letter to be a violation of Section 8 (a) (1)as an attempt to undeimine the union's representative status, but refused to adoptthe Trial Pxaminei's finding that thereby the employer prolonged the stiike and con-verted it to an unfair labor practice strikeIt was also found that threats, assaults,and other acts of violence by the eniployei's agents upon pickets and strikers whileconstituting a violation of Section 8 (a) (1) did not prolong the strike and convertit to an unfair labor practice strikeSee alsoillijcrsProduct Corporattion,84 NLRB32, 51. where the employer's conduct in terminating the employment relationship ofstrikei s during a strike n as found not to prolong the strikeCfDe Soto Hardwood FlooringCo . 96 NLRB 382, where the Board found that thestrike, econoinic in its inception. had been converted into an unfair labor practicestrike by the withdrawal of the union's recognition(a perso violation of Section8 (n) (5), the refusal to bargain with the Union thereafter coupled with its inaugura-tion of wage increase, and by the solicitation of stokers;Old TownShoe Co, 91NLRB 240, where the employer i efused to bargain with the Union during a lawfulstrike° It will be recalled that such charges were filed on April 1, 1954, and served on theRespondent by iegisteied snail on April 3, 1954.2iThe iecord does not disclose the date of scheduling of the April 17 meeting.18Walker testified that 'Mitchell stated it was his understanding that no meetings wouldbe held until the unfair labor practice charges were withdrawn to which Candee replied, 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant situation, the General Counsel did not adduce any evidence to showthat the conduct which I have found unlawful above, in fact, prolonged the strike.The parties met on April 17, bargained in good faith, but did not reach agreementon the terms of the contract on that day. Indeed, the more reasonable inference isthat the impasse over the inability to reach agreement on the terms of a collective-bargaining contract which caused the strike on March 9, and the continued failure toreach agreement at the April 17 meeting was responsible for the continuance of thestrike until April 27.Upon the above and the entire record I find that the March 9 strike which I havefound economic in its inception, was not converted into an unfair labor practice strikeby the Respondent's conduct in refusing to continue negotiations with the Unionuntil the withdrawal of the unfair labor practice charges.It is further the contention of the General Counsel that the Respondent engagedin unfair labor practices by its attempt to deal with individual strikers during thestrike and by that means "break the strike by going around the Union and unilater-ally bargaining with the strikers."In this regard I find based on the credible testimony of employee Roy Holderwhich stands uncontradicted in the record that Jim Mobley, Respondent's plantsuperintendent, approached the picket line on a Sunday about 2 or 3 weeks afterthe commencement of the strike to talk with another employee, Emanuel.Holderheard Mobley tell Emanuel he would put him on a straight salary basis providingEmanuel woud first come back to the plant by ringing his card in as an hourly paid'employee.Mobley also told Emanuel working conditions would be better.Employee Adrian Langford testified without denial that Mobley and Burton cameto his home about a week after the commencement of the strike, talked generallyabout the strike, mentioned that the Respondent was in need of help at the plant,and inquired if he would come back to work. Langford stated he would not comeback until "things straightened out "About a week later Mobley again called at Lang-ford's home on a Sunday morning and asked if he would consider a salaried job atthe rate of $4,200 per annum and come back to work.29Mobley told Langfordhe would have to punch in his card as an hourly paid employee for 1 day and thenhe would be shifted to a salaried basis.Upon Langford's inquiry why that proce-dure was necessary, Mobley replied that Langford would have to cross the picketline voluntarily and punch in his regular card so as "to keep from getting caught forunfair labor practices."It should be noted that at about the time of the first visit of Respondent's repre-sentatives, Burton and Mobley, to Langford's home, the Respondent posted a noticeon its plant gates advising its employees that the plant was operating in all depart-ments in two shifts and those who wished to work should report to their foremen,on their respective shifts.I find that the acts of solicitation of striking employees, Emanuel and Langford,to return to work which were accompanied by promises of benefits were violative ofSection 8 (a) (1) of the Act.However, I do not agree with the General Counsel's contention that such actswere also violative of Section 8 (a) (5) and converted the economic strike to anunfair labor practice strike.The record shows that only 2 striking employees ofapproximately 600 were so solicited and at a time when the Respondent placed anotice on its plant gates which in effect invited all striking employees to return towork.These solicitations hardly seem intended as part of a campaign to under-mine the Union, as the strikers' collective-bargaining representative.Nor do theydemonstrate that the Respondent sought individual rather than collective bargain-ing.Indeed, Respondent continued to meet with the Union in bargaining negotia-tions during the strike and on a number of occasions, months after the strike ended.Moreover, the record does not disclose that these acts of solicitation constituted anintegral part of a pattern of illegal opposition to the purposes of the Act as evidencedby Respondent's entire course of conduct"Yes."Candee then requested a copy of the withdrawal and stated that he assumed themeeting could proceedOn the other hand a stipulation between the parties received inevidence sets forth that Mark Candee, if called to testify, would have testified that dur-Ing the first portion of the April 17 meeting which was opened by a Federal mediationconciliator,Mitchell held a copy of the withdrawal request in his handThat upon seeingsaid copy, Candee requested the same, and Mitchell gave it to him. That at said meetingCandee made no other comment or remark with respect to the said withdrawal request.20Langford earned $3.200 as an hourly paid employee the previous year CLINTON FOODS, INC.269Another allegedper serefusal to bargain after the employees voted to strike isthe withdrawal by the Respondent on March 7, 1953, of all offers and contract pro-posals previously made to the Union.Ihave found that at the conclusion of the March 4 negotiation meeting theRespondent told the union representatives that if its third contract proposal wasrejected at the March 6 union membership meeting, it would be withdrawn It wasrejectedIt has also been found that on March 7 the parties again met and in thepresence of two Federal Mediation and Conciliation Service commissioners statedtheir respective positions regarding the terms of the collective-bargaining agree-ment.Since the parties were unable to find ground for agreement and since Re-spondent's final firm proposal 30 was rejected by the Union, the Respondent statedthat its previous proposals were being withdrawn.Ifind in view of the Union's rejection of Respondent's final proposed contractand its decision to strike because of failure to obtain a contract, that Respondentwas thereby relieved of whatever obligation it may have been under to adhere to thebargaining concessions previously made by it. 1 further find that in withdrawing itsproposed contract it did not thereby violate the ActSeeCelanese Corp. ofAmerica,95 NLRB 664,Cathey Lumber Co,86 NLRB 157.Having found that the strike of the employees which began on March 9, 1953,was economic in nature and having further found that it was not converted to an-unfair labor practice strike up to April 27 when the Union notified the Respondentthat it was abandoning the strike, it follows that Respondent's refusal to reinstatecertain strikers named in Appendix A of the amended complaint did not violateSection 8 (a) (3), of the Act, as replacements had been hired for those employeeswho were not reinstated 31In view of the finding above made, the unconditional request of the strikers forreinstatement set forth in the letter from Walker to the Respondent dated April 27,1953, and his conversation with Clarke, is of no avail.As economic strikers theyhad been replaced before the demand to be reinstated to their jobs was made.Conclusions Regarding the Negotiations After the Abandonment of the StrikeIhave found above that subsequent to April 27 when the Union abandoned thestrike, the parties met on May 6, June 12, September 12, October 10, and December15. 1953, and continued their discussions, among other things, on contract proposals,bonus and incentive payments, and an increase in wages.It is alleged in the amended complaint that Respondent's insistence at the May 6meeting on (1) a contract clause providing for the withdrawal of the pending unfairlabor practice charges, (2) a clause terminating any contract entered into at theexpiration of a period of 1 year after the certification of the International, and (3)the refusal to furnish the Union with information concerning the employees in theunit arepep serefusals to bargain in violation of Section 8 (a) (5) of the Act.At the May 6 meeting, as I have found above the parties exchanged contractproposals, discussed the various proposals, but were unable to reach agreement. Itappears that during the meeting which was held under the auspices of the FederalMediation and Conciliation Service, Respondent's representative,Wallace,madesome comment to the effect that he understood the unfair labor practice chargeshad been reinstated, that as a result there was a cloud over the negotiations, andfurther the reinstatement of the unfair labor practice charges must have been donefor bargaining purposes 32In addition, while there was some talk of the pending unfair labor practice chargesduring the discussion of the Respondent's proposal on a full strike settlement clauseitappears clear from Walker's testimony on cioss-examination that it was with ref-erence to back pay and reinstatement claims and was not to be confused with thepending unfair labor practice charges.No other evidence was adduced by the Gen-eral Counsel in support of this allegation. I find that Respondent did not on May 6,as alleged in the amended complaint, insist on a contract clause providing for thewithdrawal of the pending unfair labor practice charges.One of the Respondent's 14 proposals at the May 6 meeting was that the termina-tion date of a contract be September 11, 1953, the anniversary date of the certifica--10will be recalled that this proposal contained concessions agreed upon by the partiesat previous meetings21 It was stipulated at the hearing that there were 621 hourly paid employees on the 3shifts for the week endingMarch 7. 1953During theweekending April 27, 1953, therewere 627 hourlypaid employeesworking atthe plant^ This finding is based on the uncontradicted testimony of Mitchell which I credit, 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of the International.This proposal as well as the 13 other proposals was dis-cussed during the meeting.True, no agreement was reached but the General Counseldid not adduce any evidence to show that Respondent's insistence on such a clausewas the only difference between the parties and was the basis for the failure to reachagreementI find that the General Counsel has failed to adduce the necessary proofto sustain this allegation of the amended complaint.See alsoThe Hinde & DauchPaper Company,104 NLRB 847.With respect to the Respondent's refusal to grant the Union information concern-ing employees in the bargaining unit, it appears that at the May 6 meeting Mitchell re-quested the Respondent to supply the following: (1) A list of employees promotedto salary jobs, the jobs to which they were piomoted, and whether such jobs previ-ously existed; (2) the jobs eliminated from the baigaining unit; (3) list of em-ployees who made application to be reinstated to their jobs and who have not beengiven their jobs, (4) list of employees who returned to work, their present jobs, andrates of pay; and (5) list of present classifications, rates of pay, and rate ranges forsaid classifications.Under date of May 15, 1953, Candee advised Mitchell by letter that he foundafter study of the requests that they were not relevant to the issues between theparties.The Respondent did not give the Union the requested information.Previous to this date Respondent gave the Union information on job classifications,rates of pay, rate ranges, and a comparative schedule of rates of pay in the differentcitrus plants in the State of Florida. Since the receipt of such information however,the employees engaged in a strike, some returned to their old jobs, others to newjobs, and new jobs were createdSo that it appears clear that the new informationrequested by the Union was necessary not only for effective bargaining but for thefull development of collective-bargaining negotiations which were thereafter to fol-low.Itdoes not appear that the Union's request was made for the purpose ofharassing the Employer, as contended by the Respondent in its briefIfind that Respondent in refusing to supply the information requested at theMay 6 meeting violated Section 8 (a) (5) and (1) of the Act SeeWhitin MachineWorks,108 NLRB 1537, and cases cited therein.D. The alleged discriminatory discharges of George Dillard and Wallace Teal,the refusals to reinstate seasonal employeesGeorge Dillard was employed by the Respondent from October 1948 to August1953.He was a premium mechanic receiving an hourly rate of $1 65.Dillardwas president of the local union and a member of the negotiating committee.Heattended all of the negotiation sessions and participated in the discussionsDillardleft the plant at 2 30 p. in on March 6 with other members of the negotiating com-mittee to attend the union meetingHe went out on strike with the other employeeson March 9.Dillard applied for reinstatement on April 28 and was told to reportfor work the next morning at his old job with the same salary.Prior to the strike, Dillard in his job of fabricating machinery was handed blue-prints, told by a supervisor what had to be done, and left alone to complete the jobHe had the use of a welding machine and acetylene generator. On occasion otheremployees on Dillard's shift used the machines when he was not using them.Healso had a locker and a space cleared where he did his work.Upon his return to work following the strike Dillard stated he was not assigned awelding machine or acetylene generator.He would have one I day and be requiredto look for another the next day if he had need of oneHe was not assigned a regulararea to work in but was required to clear a space where he could perform his job.On August 17 Dillard returned to the plant from a 2-week vacation.He washanded a set of blueprints to fabricate an evaporator.After studying the prints,Dillard talked with Foreman Kling about the method of building the parts and as-sembling them.Dillard told Kling that the shell which had previously been rolled inTampa, Florida, and brought to the plant, would just have to lie around, in the way,if it was assembled before the parts were built.Kling agreed with him.The following morning Dillard cleared a space and started to lay out some of theevaporator parts preparatory to assembling them when Supervisor West came by andtoldDillard that he wanted the shell put together first.Dillard explained that hewas crowded for space, that there was no other place in the plant that he couldwork, and that he could not lay out the parts simultaneously with putting down theshell. 33West told Dillard "he didn't give a damn whether the parts were together orDillard testified that if he put the shell down it would have required more space thanhe had just cleared. CLINTON FOODS, INC.271not." and insisted that the shell be assembledDillard admitted that he disagreedwith West's instructions on how to proceed and thereupon"I guess I lost my temper,and I quit."It is the General Counsel's contention set forth in his brief that Respondent's treat-ment of Dillard following the strike was one of constant harassment,calculated tobring about Dillard's constructive dischargeI disagree.While Dillard'sworking conditions subsequent to the strike were such that hisassigned tasks may have become slightly more difficult to perform and less to hisliking, I cannot agree that the said conditions were onerous and made for the pur-pose of provoking his resignationRather, it is clear that Dillard was displeased withSupervisorWest's instructions to him on the method of fabricating the evaporator,and in his own words"lost [his] temper,and [he] quit."Accordingly it will berecommended hereinafter that the allegation in the amended complaint that Dillardwas forced to resign from Respondent's employ because of his membership in andactivities on behalf of the Union be dismissedWallace Teal commenced his employment with the Respondent as an electricianin October 1952He was a member of the Union and participated in the strike ofthe employees on March 9 Subsequent to the abandonment of the strike,Teal senta registered mail letter to the Respondent applying for reinstatement to his job. InJune 1953 he was given employment as a machinist'shelper at$1.01 per hour.34He was assigned to fixing electrodes on welding machines and taking care of cables.InAugust or September 1953,Teal was told to report to the personnel officewhere he was interviewed by Personnel Manager Burton and Supervisor West.Burton reading from a little red book 35 told Teal that union activity on companytime or property was prohibited.Teal inquired if Burton objected to union member-ship and the latter replied"no, more power to you." Before releasing Teal, Burtonadded that he was being warned.On December 31, 1953,Teal was again notified to report to the personnel office.He saw Burton and West, was handed his pay, and told he was being terminatedfor engaging in union activities.It is clear from the record that subsequent to the abandonment of the strike,conversations about the Union in the plant were engaged in by most employeesbecause as Teal testified"iiwas a current event."Teal testified without contradictionthat whereas he participated in conversations where union organization and activitywas mentioned, he did not initiate them nor did he solicit union membership oncompany time.He stated further that after Burton "warned him" he made everyendeavor to avoid conversations regarding the Union while he was at work.It is noteworthy that Respondent permitted solicitation for various causes, church,charitable,and personal on company time.It does not appear from the record that any other employees were ever dischargedor otherwise disciplined for engaging in any activity on company time. In facttheRespondent did not offer any evidence in defense of its discharge of Teal.That Teal was discharged for engaging in union activities remains undisputed inthe record.By reason of the disparate treatment aforenoted I find that by discharging Tealon December 31, 1953, Respondent thereby violated Section 8(a) (3) and (1)of the Act.The amended complaint alleges a violation of Section 8 (a) (3) in that on orabout April 27, 1953, a group of seasonal employees,36who had previously been''"As an electrician piioi to the strike, Teal received$1 30 or$1 35 per hour" This book was hitei identified and received as an exhibit in evidence It is a printedagreement between the Respondent and International Association of Machinists LodgeNo 570 in existence fioni October 29, 1951, to October 1952 Tt contains a clause as fol-lows ."The Union agrees that neither it nor any of its officers or members of the bargain-ing unit will engage in any union activities on company 1 mie or piopeity except as hereinprovided "J6 The group listed in Appendix B of the amended complaint consists of the followingLucile Osteen,Gladys Boyd,Eva Roach,Betty LeF.ivour,Louise Emanuel,Tassie Emanuel,Joyce Scarbrough,Bessie Andrews,Alma Sapp, Dorothy Ammons, Florence Elden, ElinaBaxter,Ruby Mercer,Annie Pi ivette Gladys Geigei, Alice Balfour,Loraine Tucker, GeoigiaSmith,Retlia Morrison,Thelma Collins,Gladys Black, Nancy Conn,Iva Myers,Susie Deas,Louise M Kolilmeyer,Beitie EMoore, and Helen B SandeisonAt the hearing theamended complaint was fuither amended without objection to delete Thelma Collins and.to add Maude Powell to Appendix B 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemporarily laid off, applied to Respondent for reinstatement to their former orsubstantially equivalent positions which was refused them because of its beliefthat they were members of the Union and had engaged in activity on behalf ofthe Union and particularly that they had engaged in the strike previously described,and further because of the union membership and activity of the husbands andrelatives of said employees and particularly because the husbands and relatives ofsaid employees had engaged in the strike.Itwas stipulated at the hearing that with the exception of Louise Kohlmeyer,BertieMoore, and Helen Sanderson all of the employees listed on Appendix Bwere in a laid-off status when the strike commenced and requested reinstatementfollowing the strike.No evidence was offered by the General Counsel regardingKohlmeyer, Moore, and Sanderson to identify them as employees against whomdiscrimination in violation of the Act was allegedly committed.Under the circum-stances it will be recommended that the allegation of the amended complaint asto them be dismissed.Laid-off employees Osteen, Boyd, Roach, Andrews, Sapp, Ammons, Tucker,Morrison, Black, Myers, and Deas did not appear at the hearing to testify.Nordid the General Counsel adduce any evidence regarding the said employees indi-cating that they were members of the Union,37 or that they were associated inany manner with the strike or picket activities.An employer has the right to layoff, discharge, or refuse to rehire employees for any reason or no reason so longas the termination is not brought about because the employee has engaged in anactivity protected by the statute.Associated Press v N L R. B.,301 U. S. 103.Since the General Counsel has offered no evidence to prove discrimination againstOsteen, Boyd, Roach, Andrews, Sapp, AmmQns, Tucker, Morrison, Black, Myers,and Deas it follows that the allegation in the amended complaint as to them mustbe dismissed and it will be so recommended hereinafter.The record reveals that laid-off employees Betty LeFavour, Louise Emanuel,Tassie Emanuel, Joyce Scarbrough, Florence Elden, Elma Baxter, Ruby Mercer,Annie Privette, Nancy Conn, and Maude Powell engaged in picketing activitiesatRespondent's plant during the strike.While Alice Balfour and Georgia Smithdid not walk the picket line during the strike, their husbands did, and as previouslynotedWilliam Balfour was a member of the Union's bargaining committee and aleader in union activity at the plant.As previously found, picketing by the striking employees started at the plantgates on the morning of March 9. On or about March 17 Respondent posted onthe plant gates a "Notice To All Employees" advising them that the plant wasoperating in all departments on two shifts and informing those who wished towork to report to their foremen on their respective shifts. It was stipulated atthe hearing that the Valencia orange processing season started on April 13.Noneof the 12 seasonal employees who had walked the picket line or whose husbandswere pickets reported at the plant to work when the Valencia season started.Theydid not apply for their jobs again until April 27 when the Union abandoned thestrike and when most of the other striking employees applied for reinstatement.By that time, however, the record reveals there were 38 new graders in the Re-spondent's employ, either newly hired or hired as replacements.Even assuming,as the General Counsel contended, that laid-off seasonal workers were usually calledback at the beginning of each juice processing season,38 since the picketing seasonalemployees chose to cast their lot with the striking employees and remain out ofthe plant while the strike was in progress and indeed join the striking employeeson the picket line, the Respondent while such conditions continued to exist, owedthem no duty to notify them that the processing season started and to report forwork.By the activity above described the seasonal employees clearly displayedto the Respondent that they did not intend to work while the strike was going on.Moreover, it is hardly conceivable that they should be in any better position thanthe striking employees whose jobs were filled by replacements during the economicstrike.Since the jobs of graders were filled by replacements prior to April 27,17 it should be noted that the amended complaint specifically excludes seasonal employeesfrom the appiopilate unit represented by the Union herein"'Three is a conflict in the record on this pointFour witnesses testified that imme-diately prior to the processing season they would advise the personnel department of their-availability to work and thereafter they would receive a telephone call or be notified bymail,when to reportFive witnesses testified that Mien the season started they were-notified to report for iaork either by telephone or mail. CLINTON FOODS, INC.273.Respondent's refusal to give them employment at that time was not violative ofthe Act and I so find.It has been found that neither Balfour nor Smith walked the picket line but thattheir husbands were active strikers and on the picket line.They did notapply fortheir jobs until after the abandonment of the strike on April 27.Replacements al-ready filled their jobs. In view of the fact that their husbands were on the picketline and they did not report for work when the processing season opened on or aboutApril 13, it was reasonable for Respondent to assume that they,like their spouses,did not choose to cross the picket line.They, therefore,were in a similar position_to those seasonal employees who walked the picket line and were replaced by otheremployeesI find no violationof the ActinRespondent's refusal to give Balfourand Smith jobs as seasonal graders on or about April27.The recordreveals thatBaxter, Elden,Conn, Mercer,and Powell were given employment for about a weekor 10 days towards the end of the processing season in June. Balfour and Smithwere offered employment at about the same time on the second or third shift which,they refused to accept.Privette was not offered employment.It is the General Counsel's contention raised in his brief that in spite of the factthat many of the seasonal employees listed on Appendix B made personal applicationsfor jobs in the fall of 1953,39 they were discriminatorily denied employmentTheGeneral Counsel adduced evidence from Mercer,Conn, Privette,and Baxterthat theyapplied for employment in November1953.The recordis silent as to applicationsfor employment in November1953 by theother employees.Nor did theGeneralCounsel adduce any evidence regarding the number of seasonal employees actuallyworking in November1953,or whether jobs were available for the above-notedemployees who appliedThere is a slight suspicion of discrimination raised as to,Baxter who testified that she was advised by Sally Marsden,a personnel assistant inthe Respondent's employ, to look for another jobHowever,the burden is on theGeneral Counsel to prove not only that there were jobs available for these seasonal,employees but in addition that in refusing them employment it was for discriminatory,reasonsThis I find he has failed to do.Consequently this allegation in the amendedcomplaint must be dismissed because of failure of proof.Gladys Geiger,the last of the laid-off seasonal employees listed in Appendix B,was offeredher job backduring the strike.She refused it,because she did not care tocross the picket lineShe was replaced.I find no violationof the Actas, to Geiger.She was offered employment in June which she refused. She was not thereafteremployed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connection,with the operations of Respondent described in section 1, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the free_flow of commerce.V.THE REMEDYSince it has been found that Respondent has engaged in certain unfair labor prac-tices it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that Respondent has refused to bargain with the Union as the.exclusive representative of its employees in the unit found herein to be appropriatewithin the meaning of Section 8 (d) of the Act on the subject of insurance and hos-pitalization, and upon its insistence on the withdrawal of pending unfair labor prac-tice charges, and by its refusal to supply information concerning rates of 'pay, jobclassifications, and rate ranges. It will therefore be recommended that-Respondentcontinue to bargain with the Union and not exclude insurance and hospitalizationfrom the subject of negotiations, also not insist as a prerequisite to the renewal ofbargaining negotiations on the withdrawal of unfair labor practice charges, and onrequest, supply information to the Union concerning rates of pay, job classifications,and rate ranges to enable the Union to carry on its duties as the employees' collective-bargaining representative.It has also been found that Respondent discriminatorily discharged Wallace Teal.Itwill be recommended that Respondent offer him immediate and, full reinstatement -to his former or substantially equivalent position without prejudice_to seniority or,39The 1954 juice processing season started November 9, 1953. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDother rights and privileges, and make him whole for any loss of pay he may havesuffei;d by payment to him of a sum of money equal to that which he normallywould have earned as wages from the date of the discriminatory discharge to the dateof Respondent's offer of reinstatement, less his net earnings, during that period(Crosset Lumber Company,8NLRB 440, 497-8), said back pay to be computedon a quarterly basis in the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289. The Respondent upon request shall make available tothe Board its payroll and other records to facilitate the determination of the amounts.due.It has further been found that Respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed by the Act by soliciting strikingemployees to return to work.In view of the nature of the unfair labor practices committed, particularly the dis-criminatory discharge of Teal, there appears an indication of intention by the Re-spondent to defeat the fundamental purposes of the Act and the self-organization ofits employees. In order to insure the employees here involved their full rights guar-anteed by the Act it will be recommended that Respondent cease and desist from inany manner interfering with, restraining, and coercing its employees in their rights toself-organization.SeeMay Department Stores v NL R. B., 326 U. S. 376Upon the basis of the foregoing findings of fact, and upon the record as a whole,Imake the following:CONCLUSIONS OF LAW 401.International ChemicalWorkers Union, AFL, and its Local 514, collectivelyreferred to as the Union, are labor organizations within the meaning of Section 2 (5)of the Act.2.All production, maintenance, and warehouse employees of the Respondent atthe Dunedin plant, including factory clericals and inspectors, excluding office clerical,employees, professional and administrative employees, guards, and supervisors asdefined in the Act, and specifically excluding the chief inspector, the rotary juiceserviceman, laboratory employees, cafeteria employees, and all seasonal productionemployees, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.The Union was on September 11, 1952, and at all times since has been theexclusive representative of all the employees in the appropriate unit for the purposesof collective bargaining within the meaning of Section 9 (a) of the Act4.By refusing to bargain on the matter of insurance and hospitalization and uponits insistence on the withdrawal of pending unfair labor practice charges, and furtherby its refusal to supply information concerning rates of pay, job classifications, andrate ranges, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (5) of the Act.5.The Respondent has not violated Section 8 (a) (5) of the Act in any otherrespects as alleged in the amended complaint.6.By discriminating in regard to the hire and tenure of employment of WallaceTeal, thereby discouraging membership in the Union, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.7.By the foregoing conduct and by soliciting the striking employees to returnto work the Respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, and has thereby,engaged in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act9The Respondent has not engaged in unfair labor practices by locking out andlaying off its employees on March 6, 7, and 8, 1953; failing and refusing to reinstatethe employees named in Appendix A of the amended complaint on or about April27, 1953, constructively discharging its employee George Dillard; and refusing toreinstate the employees named in Appendix B of the amended complaint.[Recommendations omitted from publication.]40The Respondent submitted "proposedfindings of fact and conclusions of law" to theTrial Examiner which have been duly consideredThose proposed findings of fact andconclusions of law which are consistent with thefindings and conclusions made in thisreport are accepted,the remainder are rejected